Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

 

CREDIT AGREEMENT

Dated as of September 10, 2018

among

TETRA TECHNOLOGIES, INC.,

as the Borrower,

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

33

1.04

Rounding

34

1.05

Times of Day

34

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

34

 

 

2.01

Committed Loans

34

2.02

Committed Borrowings, Conversions and Continuations of Committed Loans

34

2.03

[Reserved

36

2.04

Prepayments

36

2.05

Termination or Reduction of Commitments

39

2.06

Repayment of Committed Loans

40

2.07

Interest

40

2.08

Fees

40

2.09

Computation of Interest and Fees

41

2.10

Evidence of Debt

41

2.11

Payments Generally; Administrative Agent’s Clawback

41

2.12

Sharing of Payments by Lenders

43

2.13

Reserved

44

2.14

Defaulting Lenders

44

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

45

 

 

 

3.01

Taxes

45

3.02

Illegality

50

3.03

Inability to Determine Rates

51

3.04

Increased Costs; Reserves on Eurodollar Rate Committed Loans

53

3.05

Compensation for Losses

54

3.06

Mitigation Obligations; Replacement of Lenders

55

3.07

Survival

55

 






i

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

55

 

 

4.01

Conditions of Initial Committed Borrowing

55

4.02

Conditions to all Credit Extensions

58

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

59

 

 

5.01

Organization; Power and Authority

59

5.02

Authorization, etc.

59

5.03

Disclosure

60

5.04

Organization and Ownership of Shares of Subsidiaries; Affiliates.

60

5.05

Financial Statements.

61

5.06

Compliance with Laws, Other Instruments, etc.

62

5.07

Governmental Authorizations, etc.

62

5.08

Litigation; Observance of Agreements, Statutes and Orders.

63

5.09

Taxes.

63

5.10

Title to Property; Leases.

63

5.11

Licenses, Permits, etc.

64

5.12

Compliance with ERISA.

64

5.13

Use of Proceeds; Margin Regulations.

65

5.14

Existing Indebtedness; Future Liens.

65

5.15

Foreign Assets Control Regulations, etc.

65

5.16

Status under Certain Statutes.

67

5.17

Environmental Matters

67

5.18

Solvency.

68

5.19

Common Enterprise

68

5.20

EEA Financial Institution.

68

 

ARTICLE VI AFFIRMATIVE COVENANTS

68

 

 

 

6.01

Financial and Business Information

68

6.02

Officer’s Certificate.

71

6.03

Inspection.

72

6.04

Compliance with Law.

73

6.05

Insurance.

73

6.06

Maintenance of Properties.

73

6.07

Payment of Taxes and Claims.

73

6.08

Corporate Existence, etc.

74

6.09

Additional Subsidiary Guarantors and Non-Recourse Pledgors.

74

6.10

Books and Records.

75

6.11

Margin Regulations.

75

6.12

Additional Collateral, Further Assurances

75

6.13

Use of Proceeds

77

6.14

Security

77

6.15

Environmental Law Compliance

77

ii

 

 

--------------------------------------------------------------------------------

 

6.16

Compliance with Agreements

77

6.17

Payment of Obligations

77

6.18

Post-Closing Covenants

78

 

ARTICLE VII NEGATIVE COVENANTS

78

 

 

 

7.01

Interest Coverage Ratio

78

7.02

Indebtedness

78

7.03

Capital Expenditures and Acquisitions.

80

7.04

Liens

81

7.05

Fundamental Changes

83

7.06

Dispositions

84

7.07

Burdensome Agreements

85

7.08

Designation of Restricted and Unrestricted Subsidiaries.

85

7.09

Nature of Business.

87

7.10

Transactions with Affiliates.

87

7.11

Restricted Payments.

89

7.12

Terrorism Sanctions Regulations.

92

7.13

Use of Proceeds

92

7.14

Amendments to Material Documents

92

7.15

Accounting

93

7.16

Sale and Leaseback Transactions

93

7.17

Hedging Contracts

93

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

93

 

 

 

8.01

Events of Default

93

8.02

Remedies upon Event of Default

96

8.03

Application of Funds

96

 

ARTICLE IX ADMINISTRATIVE AGENT

97

 

 

 

9.01

Appointment and Authority

97

9.02

Rights as a Lender

97

9.03

Exculpatory Provisions

98

9.04

Reliance by Administrative Agent

99

9.05

Delegation of Duties

99

9.06

Resignation of Administrative Agent

100

9.07

Non-Reliance on Administrative Agent and Other Lenders

101

9.08

Right to Request and Act on Instructions

101

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

101

9.10

Collateral and Guaranty Matters

103

9.11

Third Parties

103

 



iii

 

 

--------------------------------------------------------------------------------

 

ARTICLE X MISCELLANEOUS

104

 

 

 

10.01

Amendments, Etc

104

10.02

Notices; Effectiveness; Electronic Communications

105

10.03

No Waiver; Cumulative Remedies; Enforcement

106

10.04

Expenses; Indemnity; Damage Waiver

107

10.05

Payments Set Aside

109

10.06

Successors and Assigns

109

10.07

Treatment of Certain Information; Confidentiality

113

10.08

Right of Setoff

114

10.09

Interest Rate Limitation

115

10.10

Counterparts; Integration; Effectiveness

115

10.11

Survival of Representations and Warranties

116

10.12

Severability

116

10.13

Replacement of Lenders

116

10.14

Governing Law; Jurisdiction; Etc

117

10.15

Waiver of Jury Trial

118

10.16

No Advisory or Fiduciary Responsibility

118

10.17

Electronic Execution of Assignments and Certain Other Documents

119

10.18

PATRIOT Act

119

10.19

Time of the Essence

119

10.20

Entire Agreement

120

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

120

10.22

Certain ERISA Matters

120

10.23

Intercreditor Agreement

121

10.24

Authorization to Execute other Loan Documents.

122

 

 

 

 

iv

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

1.01(a)

Existing Investments

2.01

Commitments and Applicable Percentages

5.03

Disclosure Materials

5.04

Subsidiaries and Affiliates

5.08

Litigation

5.14

Existing Indebtedness

7.04

Existing Liens

7.10

Affiliate Transactions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

A

Committed Loan Notice

B

Note

C-1

Assignment and Assumption

C-2

Administrative Questionnaire

D-1 – D-4

U.S. Tax Compliance Certificates

E

Form of Term/ABL Intercreditor Agreement

F

Subordination Terms

G

Form of Compliance Certificate

 

 

 

 

v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 10, 2018,
among TETRA TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent.

RECITALS

A.The Borrower has requested the extension of a senior secured term loan credit
facility in an aggregate principal amount of $275,000,000;

B.The proceeds of the Committed Loans shall be used on the Closing Date (i) to
redeem all of the outstanding 2022 Senior Secured Notes, (ii) to repay amounts
outstanding under the Existing Credit Agreement and (iii) to pay transaction
fees and expenses associated therewith, with any remaining proceeds being
available for general corporate purposes of the Borrower; and

C.The Lenders are willing to extend the credit described above to the Borrower
on the terms and subject to the conditions set forth herein.

D.In consideration of the premises, the representations, warranties, covenants,
and agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and subject to the
satisfaction of each condition precedent set forth in Section 4.01 hereof, the
parties hereto agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“2022 Senior Secured Notes” means the $125,000,000 11.00% Senior Secured Notes
due November 5, 2022, issued by the Borrower to GSO Tetra Holdings LP pursuant
to the 2022 Note Purchase Agreement.

“2022 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement, dated as of July 1, 2016, between the Borrower and GSO Tetra
Holdings LP, as amended by that certain First Amendment to Amended and Restated
Note Purchase Agreement, dated as of December 22, 2016, and as further amended,
amended and restated, supplemented or otherwise modified through the date
hereof.

“ABL Administrative Agent” means JPMorgan Chase Bank, N.A. as administrative
agent and collateral agent under the ABL Credit Agreement, together with its
successors and permitted assigns in such capacity.

“ABL Credit Agreement” means the Closing Date ABL Credit Agreement, as extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to

 

--------------------------------------------------------------------------------

 

time in accordance with the terms and limitations of this Agreement and the
Term/ABL Intercreditor Agreement and the ABL Loan Documents; provided that any
such  refinancing, restatement, replacing or refunding shall provide for a
secured, revolving credit facility, governed by a one or more borrowing bases in
a single tranche in right of payment and collateral and providing for revolving
loans, and which may provide for swing line loans and/or letters of credit, in
each case, solely with commercial banks that customarily provide revolving
credit senior secured facilities providing for revolving credit loans, swing
line loans and/or letters of credit on a secured basis.  Except as otherwise
provided herein, any reference to the ABL Credit Agreement hereunder shall be
deemed a reference to any ABL Credit Agreement then in
existence.  Notwithstanding anything to the contrary herein, any assignment by a
Lender (as defined in the Closing Date ABL Credit Agreement) of its interests
under the Closing Date ABL Credit Agreement to a Permitted ABL Assignee shall
not cause a Default or Event of Default under this Agreement and shall not cause
the Closing Date ABL Credit Agreement to cease to constitute an “ABL Credit
Agreement” under this Agreement.

“ABL Facility” means the ABL Credit Agreement and shall include the ABL Loan
Documents, providing for one or more revolving credit facilities, including any
such facility that increases or decreases the amount permitted to be borrowed
thereunder or alters the maturity thereof and whether by the same or any other
agent, lender or group of lenders, and any amendments, supplements,
modifications, extensions, renewals, restatements, amendments and restatements,
refundings or replacements thereof (or any subsequent replacement thereof) into
or with one or more revolving credit facilities, in each case, in accordance
with the terms and limitations of this Agreement and the Term/ABL Intercreditor
Agreement.

“ABL Loan Documents” has the meaning assigned to the term “Loan Documents” in
the ABL Credit Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the Term/ABL
Intercreditor Agreement.

“Acquisition” means the acquisition by the Borrower or any Restricted Subsidiary
of (a) sufficient equity or voting interests of a Person to cause such Person to
become a Subsidiary or (b) all or substantially all of the assets or operations,
division or line of business of a Person.

“Additional Committed Loans” has the meaning specified in Section 2.01.

“Administrative Agent” means Wilmington Trust, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled

2

 

 

--------------------------------------------------------------------------------

 

by, or is under common Control with, such first Person, and (b) any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or Equity Interests of the Borrower or any Restricted Subsidiary or
any corporation of which the Borrower and its Restricted Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or Equity Interests.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower.  Notwithstanding anything in the
foregoing to the contrary, a Person that (i) would be an Affiliate of the
Borrower solely by virtue of its ownership of voting or Equity Interests of the
Borrower and (ii) is eligible pursuant to Rule 13d-1(b) under the Exchange Act
to file a statement with the Securities and Exchange Commission on Schedule 13G,
shall not be deemed to be an Affiliate.

“Affiliate Transaction” has the meaning specified in Section 7.10(a).

“Aggregate Commitments” means the Commitments of all the Lenders, but in no
event to exceed the Maximum Facility Amount.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” has the meaning specified in Section 5.15(d)(i).

“Anti-Money Laundering Laws” has the meaning specified in Section 5.15(c).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Committed Loans has been terminated pursuant to Section 8.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (i) with respect to Eurodollar Rate Committed Loans,
6.25% and (ii) with respect to Base Rate Committed Loans, 5.25%.

“Approved Fund” means (i) any member of the GSO Group and (ii) any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
its Affiliates.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

3

 

 

--------------------------------------------------------------------------------

 

Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C-1 or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the first anniversary of the Closing Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the
date of termination of the commitment of each Lender to make Committed Loans
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as set forth in the print edition of The Wall Street Journal as the
base rate on corporate loans posted by at least 70% of the largest U.S. banks
announced from time to time by The Wall Street Journal as its “prime rate,” and
(c) the Eurodollar Rate for a one-month Interest Period (as determined on such
day) plus 1.00%.  Any change in such rate published by The Wall Street Journal
shall take effect at the opening of business on the day of publication.

“Base Rate Committed Loan” means a Committed Loan that that bears interest based
on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Board” means the Board of Directors of the Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Committed Loan, means any such day that
is also a London Banking Day.

“Capital Expenditure” means, for any period, all expenditures and costs of the
Borrower and its Restricted Subsidiaries that are (or should be) capitalized on
the consolidated balance sheet of the Borrower in accordance with GAAP as of the
end of such period, but in any event excluding (a) any transaction constituting
an Acquisition and (b) capital expenditures for the restoration, repair or
replacement of any fixed or capital asset that was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of insurance on such
property.

4

 

 

--------------------------------------------------------------------------------

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means: (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (provided that the
full faith and credit of the United States is pledged in support of those
securities) having maturities of not more than six months from the date of
acquisition; (c) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any lender party to the Credit Agreement or with
any domestic commercial bank having capital and surplus in excess of $500.0
million and a Thomson Bank Watch Rating of “B” or better; (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above; (e)
commercial paper having one of the two highest ratings obtainable from Moody’s
or S&P and, in each case, maturing within six months after the date of
acquisition; and (f) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (e) of
this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Borrower.

5

 

 

--------------------------------------------------------------------------------

 

“CISADA” has the meaning specified in Section 5.15(a).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date ABL Credit Agreement” means that certain Credit Agreement, of even
date herewith, by and among the Borrower, each lender from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended,
supplemented or modified from time to time in accordance with the terms and
limitations of this Agreement and the Term/ABL Intercreditor Agreement and the
ABL Loan Documents, for so long as the lenders thereunder are commercial banks
or would otherwise constitute Permitted ABL Assignees.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning specified in the Security Agreement.

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Term/ABL Intercreditor Agreement, any Control Agreements
and all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, Guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to Administrative Agent in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby to
secure or Guaranties the payment of any part of the Obligations or the
performance of any Loan Party’s other duties and obligations under the Loan
Documents to which such Loan Party is a party.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 less such Lender’s pro rata share of the Initial Committed
Loans made or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Borrower.

“Commodity Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

6

 

 

--------------------------------------------------------------------------------

 

“Compressco” means CSI Compressco LP, a Delaware limited partnership.

“Compressco Unit Holding Subsidiary” means any Subsidiary of the Borrower that
owns Compressco Units from time to time.

“Compressco Units” means any general or limited partnership interests in, or any
incentive distribution rights or other Equity Interest in, Compressco.

“Consolidated Adjusted Working Capital” means, with respect to the Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, Current Assets (other than cash and Cash Equivalents) at such
date of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consolidated Adjusted Working Capital
shall be calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Funded Indebtedness” means, as of any date, the outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on such date of the
kinds referred to in clauses (a), (b), (d), (f), (g) and (h) (but only to the
extent of any unreimbursed, drawn amounts outstanding under any such letters of
credit or letters of guaranty) of the definition of Indebtedness, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, including cash
dividends and distributions (not return of capital) received from Persons other
than Restricted Subsidiaries and after allowances for taxes for such period,
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded therefrom (to the extent otherwise included therein): (i)
extraordinary or nonrecurring gains, losses or expenses (including, whether or
not otherwise includable as a separate item in the earnings statement for such
period, non-cash losses on sales of assets outside of the ordinary course of
business); (ii) non-cash gains, losses, expenses or adjustments under FASB
Statement No. 133 as a result of changes in the fair market value of
derivatives; (iii) any gains or losses attributable to write-ups or write-downs
of assets, including ceiling test write-downs; (iv) adjustments due to changes
in accounting principles and the effect of discontinued operations; and (v) any
Equity Interest of the Borrower or any Restricted Subsidiary in the
undistributed earnings of a Person that is not a Restricted Subsidiary.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

7

 

 

--------------------------------------------------------------------------------

 

“Control Agreement” means a control agreement in form and substance satisfactory
to the Administrative Agent and the Required Lenders necessary to cause the
Administrative Agent to have “control” (within the meaning of Section 9-104 of
the UCC) over such deposit or securities account.

“Controlled Entity” means (a) any of the Subsidiaries of the Borrower and any of
their or the Borrower's respective Affiliates and (b) any parent company of the
Borrower and such parent company's Affiliates.

“CPPIB” means CPPIB Credit Investments III Inc.

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
assets  that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current assets
at such date of determination, other than amounts related to current or deferred
Taxes based on income or profits.

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
the Obligations or any Indebtedness outstanding under the ABL Facility, (b)
accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), and (c) accruals for current or deferred Taxes based on income or
profits.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary or Joint Venture, (i) Liens on and pledges of the
Equity Interests of any Unrestricted Subsidiary or any Joint Venture owned by
the Borrower or any Restricted Subsidiary to the extent securing otherwise
Non-Recourse Debt of such Unrestricted Subsidiary or Joint Venture and (ii)
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for the voluntary bankruptcy of such Unrestricted Subsidiary or Joint
Venture, fraud, misapplication of cash, environmental claims, waste, willful
destruction and other circumstances customarily excluded by lenders from
exculpation provisions or included in separate indemnification agreements in
non-recourse financings.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” means any amounts offered to Lenders pursuant to Section
2.04(b) that are not accepted by the applicable Lenders in accordance with
Section 2.04(b).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

8

 

 

--------------------------------------------------------------------------------

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Committed Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Committed Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Committed Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Committed Loans within two Business
Days of the date such Committed Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of the failure to satisfy one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing), or (ii)
pay to the Administrative Agent or any other Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to either effect (unless such writing or public statement relates to such
Lender’s obligation to fund a Committed Loan hereunder and states that such
position is based on the failure to satisfy a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

9

 

 

--------------------------------------------------------------------------------

 

“Disclosure Documents” has the meaning specified in Section 5.03.

“Disposition” means the sale, lease, transfer or other disposition, including by
way of merger, of any assets, including Capital Stock of Restricted
Subsidiaries; provided, however, that the following shall not constitute
Dispositions:

(a)a Restricted Payment that does not violate Section 7.11 of this Agreement,
including the issuance or sale of Equity Interests or the sale, lease or other
disposition of products, services, equipment, inventory, accounts receivable or
other assets pursuant to any such Restricted Payment;

(b)the consummation of a Permitted Investment, including, without limitation,
unwinding any obligations under Hedging Contracts, and including the issuance or
sale of Equity Interests or the sale, lease or other disposition of products,
services, equipment, inventory, accounts receivable or other assets pursuant to
any such Permitted Investment; and

(c)any issuance of Compressco Units by Compressco.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Committed Loans mature; provided that, if such
Equity Interests are issued under any plan for the benefit of employees of the
Borrower or another Loan Party, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower or any other Loan Party in order to satisfy applicable statutory or
regulatory obligations.

“Divestiture” means the divesture by the Borrower or any Restricted Subsidiary
of either (a) sufficient Equity Interests of a Restricted Subsidiary to cause it
no longer to be a Subsidiary or (b) substantially all of the assets or
operations of a Restricted Subsidiary or a division or line of business of the
Borrower or a Restricted Subsidiary.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S. other than (i) a Subsidiary that substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries and (ii) a Subsidiary of a Foreign Subsidiary.

“EBITDA” means, for any period, without duplication, the sum of Consolidated Net
Earnings for such period plus, to the extent deducted in calculating
Consolidated Net Earnings: (i) Interest Expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Committed Loans);
(ii) federal, state and foreign income tax expense; (iii) depreciation,
depletion and amortization expenses; (iv) any other noncash charges or losses
(including non-cash stock option costs and non-cash losses on the sale of
assets); and (v) any extraordinary,

10

 

 

--------------------------------------------------------------------------------

 

unusual, or non-recurring expenses, losses or charges, and minus, to the extent
included in determining Consolidated Net Earnings for such period, any non-cash,
extraordinary, unusual or non-recurring income or gains; provided that, for
purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of any
financial ratio, if at any time during such Reference Period (x) the Borrower or
any Restricted Subsidiary has made an Acquisition or Divestiture in an amount
greater than $5,000,000, then EBITDA for such Reference Period shall be
calculated after giving effect to such Acquisition or Divestiture on a Pro Forma
Basis as if it had occurred on the first day of such Reference Period, and after
giving effect to any credit received for costs and savings associated with such
transaction that are permitted by the Securities and Exchange Commission to be
included in pro forma financial statements filed therewith; or (y) a Subsidiary
is redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary,
then EBITDA for such Reference Period shall be determined after giving effect to
such redesignation on a Pro Forma Basis as if it had occurred on the first day
of such Reference Period.

“ECF Percentage” has the meaning specified in Section 2.04(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure

11

 

 

--------------------------------------------------------------------------------

 

to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Borrower under section 414(b),
(c), (m) or (o) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Committed Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate (determined as set forth clause (i) of the proviso
below), which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

(b)for any interest calculation with respect to a Base Rate Committed Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) if “LIBOR” does not exist or if the U.K. Financial Conduct
Authority has implemented a policy that the LIBOR (or any component thereof) is
no longer permitted to be a benchmark rate, such rate will be (x) a comparable
successor or alternative interbank rate for deposits in Dollars that is, at such
time, broadly accepted by the loan market in lieu of “LIBOR” and that is
reasonably acceptable to the Administrative Agent or (y) solely if no such
broadly accepted comparable successor interbank rate exists at such time, a
successor or alternative index rate as the Administrative Agent may reasonably
determine in light of prevailing market practices, (ii) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (iii) if the Eurodollar Rate

12

 

 

--------------------------------------------------------------------------------

 

shall be less than one percent (1%), such rate shall be deemed one percent (1%)
for the purposes of this Agreement.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year, an amount equal to:

(a)the sum, without duplication, of:

(i)Consolidated Net Earnings for such period;

(ii)the amount of all non-cash charges (including depreciation and amortization)
to the extent deducted in arriving at such Consolidated Net Earnings (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future fiscal year or amortization of a
prepaid cash gain that was paid in a prior fiscal year);

(iii)the amount of the decrease, if any, in Consolidated Adjusted Working
Capital for such fiscal year; and

(iv)the aggregate amount of non-cash losses on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Earnings; minus

(b)the sum, without duplication, of:

(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Earnings;

(ii)Capital Expenditures made by the Borrower and its Restricted Subsidiaries in
cash during such fiscal year, in each case, except to the extent funded by the
incurrence of long-term Indebtedness or from equity contributions made to, or
the proceeds of Equity Interests issued by, the Borrower;

(iii)the aggregate amount of all regularly scheduled or mandatory principal
payments of funded Indebtedness (including, without limitation, the Committed
Loans) made by the Borrower and its Restricted Subsidiaries in cash during such
fiscal year (other than in respect of any revolving credit facility unless there
is an equivalent scheduled permanent reduction in commitments thereunder), in
each case, except to the extent funded by the incurrence of long-term
Indebtedness or from equity contributions made to, or the proceeds of Equity
Interests issued by, the Borrower;  

(iv)the amount of the increase, if any, in Consolidated Adjusted Working Capital
for such fiscal year; and

13

 

 

--------------------------------------------------------------------------------

 

(v)the aggregate amount of non-cash gains on the Disposition of property by the
Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Earnings.

“Excluded Assets” has the meaning specified in the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Committed Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Committed Loan or Commitment (other than pursuant to an assignment request by
the Borrower under Section 10.13) pursuant to Section 3.06(b) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01(a), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of June 27, 2006
among the Borrower, the foreign subsidiaries of the Borrower from time to time
party thereto as borrowers, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, National
Association and Wells Fargo Bank, N.A., as syndication agents, and J.P. Morgan
Securities Inc. and Banc of America Securities LLC, as co-lead arrangers and
co-bookrunners, as such agreement was amended on December 15, 2006, October 29,
2010, September 30, 2014, July 1, 2016 and December 22, 2016, and may have been
further amended, restated, supplemented, refinanced or reduced from time to
time, and any successor credit agreement or similar facility.

“Expense and Reimbursement Letter” means that certain Exclusivity and Expense
Reimbursement Letter, dated May 31, 2018 among the Borrower and GSO Capital
Partners LP, as amended, supplemented or modified from time to time.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower in the case of amounts of $25,000,000 or more for such transaction or a
series of related transactions and otherwise by an officer of the Borrower
(unless otherwise provided in this Agreement).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

14

 

 

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connecting with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent and (c)
if the Federal Funds Rate shall be less than zero, such rate shall be deemed
zero for the purposes of this Agreement.

“Fee Letters” means (i) the fee letter, dated as of the Closing Date, between
GSO Capital Partners LP and the Borrower, (ii) the fee letter, dated as of the
Closing Date, between CPPIB and the Borrower and (iii) the fee letter, dated as
of the Closing Date, between the Administrative Agent and the Borrower.  

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

15

 

 

--------------------------------------------------------------------------------

 

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“GSO” means, collectively, GSO Capital Partners LP together with its Affiliates
and any funds that are administered, advised or managed by it.

“GSO Group” means GSO, its Affiliates and funds managed, advised or sub-advised
by GSO or any of its affiliates.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

  “Hazardous Material” means any and all pollutants, toxic or hazardous wastes
or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“Hedging Contracts” means, with respect to any specified Person:

(i)interest rate swap agreements, interest rate cap agreements and interest rate
collar agreements;

(ii)foreign exchange contracts and currency protection agreements;

16

 

 

--------------------------------------------------------------------------------

 

(iii)any commodity futures contract, commodity option or other similar agreement
or arrangement designed to protect against fluctuations in the price of
commodities used, produced, processed or sold by that Person or any of its
Restricted Subsidiaries at the time;

(iv)hedging agreements or arrangements relating to Equity Interests of the
Borrower or any of its Restricted Subsidiaries entered into in connection with
the issuance of convertible debt securities by the Borrower or any of its
Restricted Subsidiaries; and

(v)other agreements or arrangements designed to manage interest rates or
interest rate risk or protect such Person or any of its Restricted Subsidiaries
against fluctuations in commodity prices or currency exchange rates.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a)all obligations of such Person for borrowed money;

(b)all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c)all payment obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d)all payment obligations of such Person in respect of the deferred purchase
price of property acquired by such Person (excluding current accounts payable);

(e)all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed;

(f)all Guaranties of such Person of Indebtedness of others of the kinds referred
to in clauses (a), (b), (d), (g) and (h) of this definition;

(g)all liabilities appearing on such Person’s balance sheet in accordance with
GAAP in respect of Capital Leases;

(h)all liabilities of such Person as an account party in respect of letters of
credit and letters of guaranty; and

(i)all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

provided however, that Indebtedness shall not include normal operating
liabilities accrued in the ordinary course of business.  Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other

17

 

 

--------------------------------------------------------------------------------

 

relationship with such entity, except (i) to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, and (ii) that no
Loan Party shall be deemed liable for any Indebtedness of Compressco solely
arising from the ownership of CSI Compressco LP by CSI Compressco GP.  For all
purposes of this Agreement, Indebtedness shall be calculated at its stated
principal amount, without regard to the effect of utilizing FASB No. 159 (Fair
Value Option for Financial Assets and Financial Liabilities).

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Committed Loans” has the meaning specified in Section 2.01.

“Intellectual Property Security Agreement” means that certain intellectual
property security agreement, dated as of the date hereof, among the Borrower,
the Administrative Agent, and each of the other Loan Parties party thereto, as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time.

“Interest Expense” means, for any period, total cash interest expense (including
imputed interest on Capital Leases and amounts, both positive and negative,
attributable to interest expense incurred under Swaps) accruing on Indebtedness
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (i) EBITDA for the applicable period to (ii) Interest Expense for the
applicable period, in each case for the 12 months then ending and determined on
a consolidated basis for the Borrower and its consolidated Restricted
Subsidiaries.

“Interest Payment Date” means, (a) as to any Committed Loan other than a Base
Rate Committed Loan, the last day of each Interest Period applicable to such
Committed Loan and the Scheduled Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Committed Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Committed Loan, the last Business Day of each March, June, September and
December and the Scheduled Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, three or six months thereafter (in each case, subject to
availability), as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

18

 

 

--------------------------------------------------------------------------------

 

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Committed Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Committed Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Scheduled Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Borrower in which the Borrower or any of its Restricted Subsidiaries makes
any Investment.

“Laws” means, collectively, any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness as of
the end of any fiscal quarter to (b)  EBITDA for the 12 months then ended.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

19

 

 

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty, the
Collateral Documents, the Fee Letters, the Perfection Certificate, and all other
material certificates, documents or instruments delivered in connection with
this Agreement, as the foregoing may be amended from time to time.

“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor and
each Non-Recourse Pledgor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under this Agreement and the other Loan
Documents, or (c) the ability of the Subsidiary Guarantors taken as a whole to
perform their obligations under the Subsidiary Guaranty and the other Loan
Documents to which the Subsidiary Guarantors are a party or (d) the validity or
enforceability of this Agreement or the Subsidiary Guaranty.

“Material Domestic Subsidiary” means any Restricted Subsidiary that (a) is a
Domestic Subsidiary and, together with its own consolidated Restricted
Subsidiaries, either (i) owns or holds assets with an aggregate value greater
than two and one-half percent (2.5%) of the aggregate value of all the assets of
the Borrower and its Restricted Subsidiaries on a consolidated basis, or (ii)
has gross revenues in excess of two and one-half percent (2.5%) of the gross
revenues of the Borrower and its Restricted Subsidiaries on a consolidated
basis, in each case based on the most recent consolidated financial statements
of the Borrower; provided that if (x) the aggregate value of all the assets of
all Restricted Subsidiaries that would not constitute Material Domestic
Subsidiaries exceeds five percent (5%) of the aggregate value of all of the
assets of the Company and its Restricted Subsidiaries, on a consolidated basis,
or (y) the gross revenues of all Restricted Subsidiaries that would not
constitute Material Domestic Subsidiaries exceeds five percent (5%) of the gross
revenues of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, then in each case one or more of such excluded Restricted Subsidiaries
shall for all purposes of this Agreement be deemed to be Material Domestic
Subsidiaries in descending order based on the aggregate value of their assets or
their gross revenues until such excess has been eliminated, or (b) is a
guarantor with respect to the ABL Facility.

“Maximum Facility Amount” means $275,000,000.  

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Net Available Cash” from a Disposition of assets means cash payments received
as proceeds from such Disposition, net of:

20

 

 

--------------------------------------------------------------------------------

 

(a)all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such
Disposition;

(b)all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures or to holders of royalty or similar
interests as a result of such Disposition; and

(c)the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Disposition and retained by the Borrower or any
Subsidiary after such Disposition.

“Net Debt Issuance Proceeds” means an amount equal to, with respect to any
incurrence of any Indebtedness of the Borrower or any Restricted Subsidiary, the
cash payments received by the Borrower or any of the Restricted Subsidiaries
from such incurrence of Indebtedness, less all legal, accounting, investment
banking, commissions and other fees and expenses incurred in connection with or
related to such incurrence of Indebtedness.

“Net Equity Issuance Proceeds” means, in connection with any issuance of any
Equity Interests, the cash proceeds received from such issuance, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Recovery Proceeds” means, with respect to any Recovery Event, an amount
equal to the cash payments received by the Borrower or any of the Restricted
Subsidiaries from such Recovery Event, net of (i) reasonable costs and expenses
associated therewith, including fees and expenses of attorneys, accountants,
insurance adjusters, appraisers, environmental consultants, engineers,
architects and other professionals and consultants, (ii) any tax liability
arising therefrom and (iii) amounts applied to the repayment of Indebtedness
permitted under Section 7.02 (other than the Obligations and the Indebtedness
described in Section 7.02(b)) secured by a Lien permitted under Section 7.04 on
the property subject to such Recovery Event.

“Non-Recourse Debt” means Indebtedness:

(a)as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, Subsidiary
Guaranty, indemnity, agreement or instrument that would constitute Indebtedness)
or (ii) is directly or indirectly liable as a guarantor or otherwise, in each
case of clauses (i) and (ii) above, except for Customary Recourse Exceptions;
and

(b)no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness (other than the Committed Loans) of the Borrower or any of
its Restricted Subsidiaries to declare a default on such other Indebtedness or
cause the payment of the Indebtedness to be accelerated or payable prior to its
stated maturity.

21

 

 

--------------------------------------------------------------------------------

 

“Non-Recourse Pledgor” means each Compressco Unit Holding Subsidiary (other than
a Subsidiary that owns only general partner interests and/or Series A Preferred
Units in Compressco and does not own any common units or incentive distribution
rights in Compressco) that is not required to be a Subsidiary Guarantor
hereunder.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Committed Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.15(a).

“OFAC Listed Person” has the meaning specified in Section 5.15(a).

“Omnibus Agreement” means that certain Omnibus Agreement, dated as June 20,
2011, by and among, the Borrower, Compressco Partners GP Inc., a Delaware
corporation, and Compressco Partners L.P., a Delaware limited partnership, as
amended by the First Amendment to Omnibus Agreement, dated as of June 20, 2014.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Committed Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are

22

 

 

--------------------------------------------------------------------------------

 

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Participant” has the meaning specified in Section 10.06(b).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Perfection Certificate” means that certain Perfection Certificate dated as of
September 10, 2018, executed by the Loan Parties and addressed to the
Administrative Agent.

“Permitted ABL Assignee” means (i) at any time an “Event of Default” under the
Closing Date ABL Credit Agreement is not continuing, commercial banks or other
institutions that originate asset-based credit facilities or otherwise make
commercial loans under asset-based credit facilities in the ordinary course of
business (excluding hedge funds and affiliates of hedge funds) and (ii) at any
time after the occurrence and during the continuance of an “Event of Default”
under the Closing Date ABL Credit Agreement, any Person that does not constitute
a “Disqualified Lender” (as defined in the Term/ABL Intercreditor Agreement),
subject to the right of the Term Loan Representative (as defined in the Term ABL
Intercreditor Agreement) to provide or update the list of “Disqualified Lenders”
pursuant to the terms of the Term/ABL Intercreditor Agreement.

“Permitted Investments” means:

(a)any Investment in the Borrower or in a Restricted Subsidiary;

(b)any Investment in Cash Equivalents subject to control agreements in favor of
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent required under Section
6.18;

(c)any Investment by the Borrower or any Restricted Subsidiary in a Person, if
as a result of such Investment:

(i)such Person becomes a Restricted Subsidiary; or

(ii)such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its properties or assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary;

23

 

 

--------------------------------------------------------------------------------

 

(d)any Investment made as a result of the receipt of non-cash consideration from
a Disposition of assets that was made pursuant to and in compliance with
Section 7.06;

(e)any Investment in any Person (except to the extent of cash payments in lieu
of fractional shares) in exchange for the issuance of Equity Interests (other
than Disqualified Stock) of the Borrower;

(f)any Investment received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or as a result of a
foreclosure by, or other transfer of title to, the Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment in default, or
(ii) litigation, arbitration or other disputes;

(g)Investments represented by obligations under Hedging Contracts permitted
under Section 7.17;

(h)Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other deposits made in the ordinary
course of business by the Borrower or any of its Restricted Subsidiaries;

(i)advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business;

(j)loans or advances to officers, directors or employees made in the ordinary
course of business or consistent with past practice of the Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed $2,500,000
at any one time outstanding;

(k)Investments made with Declined Amounts so long as no Default or Event of
Default exists at the time of such Investment or would immediately result
therefrom;

(l)receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

(m)[Reserved];

(n)any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and disclosed on Schedule 1.01(a) hereto; provided that the
amount of any such Investment may be increased as required by the terms of such
Investment as in existence on the Closing Date;

(o)surety and performance bonds and workers’ compensation, utility, lease, tax,
performance and similar deposits and prepaid expenses in the ordinary course of
business;

24

 

 

--------------------------------------------------------------------------------

 

(p)Guaranties by the Borrower or any of its Restricted Subsidiaries of operating
leases (other than obligations with respect to Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Borrower or any such Restricted Subsidiary in the ordinary course of
business;

(q)[Reserved];

(r)Investments received as a result of a foreclosure by the Borrower or any of
its Restricted Subsidiaries with respect to any secured Investment in default;
and

(s)so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby,

(i)other Investments in any Person other than Compressco (including Investments
in any Joint Venture) to the extent that after giving effect to the making of
such Investments on a Pro Forma Basis, together with all other Investments then
outstanding under this sub-clause (i), on the date such Investment is made and
all related transactions are consummated, the aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value) of such Investments does not exceed (A) if the
Leverage Ratio calculated on a Pro Forma Basis is less than 3.00:1.00 but
greater than 2.50:1.00, $15,000,000 and (B) if the Leverage Ratio calculated on
a Pro Forma Basis is less than or equal to 2.50:1.00, $30,000,000; and

(ii)so long as none of Compressco or any of its Subsidiaries (A) is in default
(as principal or as guarantor other surety) in the payment of any principal of
or premium or make-whole amount or breakage amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
$10,000,000 beyond any period of grace provided with respect thereto, (B) is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of least $10,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (C) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into Equity Interests), (1) has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $10,000,000, or (2) one or more Persons have the right to require
Compressco or any of its Subsidiaries so to purchase or repay such Indebtedness,
Investments in Compressco to the extent that after giving effect to the making
of such Investments on a Pro Forma Basis, together with all other Investments
outstanding under this sub-clause (ii), on the date such Investment is made and
all related transactions are consummated, the aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value) of such Investments does not exceed (x) if the
Leverage Ratio calculated on a Pro Forma Basis is

25

 

 

--------------------------------------------------------------------------------

 

less than 3.00:1.00 but greater than 2.50:1.00, $25,000,000 and (y) if the
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
2.50:1.00, $50,000,000;

provided that, if any Investment pursuant to this clause (s) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (a)
above and shall cease to have been made pursuant to this clause (s) for so long
as such Person continues to be a Restricted Subsidiary.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease, refund,
discharge or otherwise retire for value, in whole or in part (collectively, a
“Refinancing,“ and the term “Refinanced“ has a correlative meaning) any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness) in a principal amount not to exceed (after deduction
of reasonable and customary fees and expenses incurred in connection with the
Refinancing) the lesser of:

(a)the principal amount of the Indebtedness so Refinanced (plus, in the case of
Indebtedness, the amount of premium, if any paid in connection therewith); and

(b)if the Indebtedness being Refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Refinancing.

Notwithstanding the preceding, no Indebtedness will be deemed to be Permitted
Refinancing Indebtedness, unless:

(i)such Indebtedness, has a final maturity date no earlier than the final
maturity date, as applicable, of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being Refinanced;

(ii)if the Indebtedness being Refinanced is contractually subordinated or
otherwise junior in right of payment to the Committed Loans or the Subsidiary
Guaranty, such Indebtedness (and any related Guaranty) is contractually
subordinated or otherwise junior in right of payment to the Committed Loans or
the Subsidiary Guaranty on terms at least as favorable to the Lenders as those
contained in the documentation governing such Indebtedness;

(iii)such Indebtedness is incurred or issued by the Borrower or such
Indebtedness is incurred or issued by a Restricted Subsidiary who is the obligor
on the Indebtedness being Refinanced; provided that a Restricted Subsidiary that
is also a Subsidiary Guarantor may guarantee Permitted Refinancing Indebtedness
incurred by the Borrower, regardless of whether such Restricted Subsidiary was
an obligor or guarantor of the Indebtedness being Refinanced;

(iv)the terms and conditions of such Indebtedness (other than with respect to
pricing, premiums, fees, rate floors and conversion features) are not, taken as
a whole,

26

 

 

--------------------------------------------------------------------------------

 

more favorable to the lenders or holders providing such Indebtedness than the
terms and conditions of this Agreement; provided, however, that notwithstanding
the foregoing, the Borrower may incur such Indebtedness the terms and conditions
of which are, taken as a whole, more favorable to the lenders or holders
providing such Indebtedness than the terms and conditions of this Agreement, to
the extent that this Agreement and any other applicable Loan Document are
amended to reflect such more favorable terms and conditions;

(v)with respect to any Refinancing of the ABL Facility, such Indebtedness is
provided by lenders that are commercial banks; and

(vi)otherwise the terms and conditions of such Indebtedness and the incurrence
thereof do not have a material adverse effect on the Lenders’ rights and
interests hereunder (and without limiting the generality of the foregoing, any
restrictions on the Lenders’ ability to receive full cash payments of interest
due hereunder shall be deemed to have such a material adverse effect on the
Lenders).

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Borrower or any ERISA Affiliate or with
respect to which the Borrower or any ERISA Affiliate may have any liability.

“Pledged Compressco Units” means (a) prior to June 30, 2021, Compressco Units
representing limited partner Equity Interests in and to Compressco together with
any warrants, options, common units, subordinated units, preferred units,
incentive distribution rights or other rights entitling any entity to purchase
or acquire any such units but excluding general partner interests and (b) on or
after June 30, 2021, Compressco Units together with any warrants, options,
common units, subordinated units, preferred units, incentive distribution rights
or other rights entitling any entity to purchase or acquire any such units;
provided, however, that Pledged Compressco Units shall not at any time include
any Series A Preferred Units but shall include any limited partner Equity
Interests into which the Series A Preferred Units are converted.

“Person” means any natural person, corporation, limited liability company (or
series thereof), trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Platform” means IntraLinks or another similar electronic system.

“Prepayment Acceptance Notice” has the meaning specified in Section 2.04(b)(vi).

“Prepayment Offer” has the meaning specified in Section 2.04(b)(vi).

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or term, the calculation thereof after giving effect on a
pro forma basis to the change in such calculation required by the applicable
provision hereof, and otherwise on a basis in accordance with GAAP as used in
the preparation of the latest financial statements provided

27

 

 

--------------------------------------------------------------------------------

 

pursuant to Section 6.01(a) and 6.01(b) and otherwise reasonably satisfactory to
the Required Lenders.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any Restricted Subsidiary, but excluding all identifiable
amounts constituting compensation for lost earnings or revenues.

“Reference Period” has the meaning specified in the defined term “EBITDA”.

“Refinancing” and “Refinanced” have the meaning specified in the definition of
Permitted Refinancing Indebtedness.  

“Register” has the meaning specified in Section 10.06(c).

“Related Businesses” means the lines of business in which the Borrower and the
Subsidiaries are engaged, as described in the public filings of the Borrower
with the Securities and Exchange Commission through the Closing Date, together
with those businesses that are reasonably related thereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Required Lenders” means, as of any date of determination, (a) if GSO holds 50%
or more of the aggregate of the Aggregate Commitments and Total Outstandings,
GSO and (b) if GSO holds less than 50% of the aggregate of the Aggregate
Commitments and Total Outstandings, Lenders having 50% or more of the aggregate
of the Aggregate Commitments and Total Outstandings or, if the commitment of
each Lender to make Committed Loans have expired or been terminated, Lenders
holding in the aggregate 50% or more of the Total Outstandings; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability

28

 

 

--------------------------------------------------------------------------------

 

company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.11(a).

“Restricted Subsidiary” means any Subsidiary (a) of which at least a majority of
the voting securities are owned by the Borrower and/or one or more Restricted
Subsidiaries and (b) that is not listed in the definition of an Unrestricted
Subsidiary below or that the Borrower has not designated an Unrestricted
Subsidiary by notice in writing given to the Administrative Agent pursuant to
Section 7.08.

“Sale and Leaseback Transaction” has the meaning specified in Section 7.16.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, the Office of
Foreign Assets Control), the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sanctioned Country” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

“Sanctioned Person” has the meaning specified in Section 5.15(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Scheduled Maturity Date” means the date that is seven years after the Closing
Date; provided, however, that if such date is not a Business Day, the Scheduled
Maturity Date shall be the immediately preceding Business Day.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Securities Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, among the Borrower, the Administrative Agent, and each of the other Loan
Parties party thereto, as amended, amended and restated, restated, supplemented
or otherwise modified from time to time.

29

 

 

--------------------------------------------------------------------------------

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Borrower.

“Series A Preferred Units” means the “Series A Preferred Units” as defined in
the Second Amended and Restated Agreement of Limited Partnership of CSI
Compressco LP dated as of August 8, 2016, as amended, restated or otherwise
modified from time to time.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
(including contingent liabilities) beyond such Person’s ability to pay such
debts and liabilities as they mature, (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than a 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.  Notwithstanding
anything herein to contrary, Compressco  shall be deemed to be a Subsidiary of
the Borrower so long as (i) Borrower and/or one or more of its Restricted
Subsidiaries own and control CSI Compressco GP Inc. and (ii) CSI Compressco GP,
Inc. (or one of its Subsidiaries) owns and controls a majority of the general
partnership interests of Compressco.  

“Subsidiary Guarantor” means any Subsidiary of the Borrower that executes and
delivers, or becomes a party to, the Subsidiary Guaranty. For the avoidance of
doubt, any Domestic Subsidiary that is a Restricted Subsidiary shall be a
Subsidiary Guarantor.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof, among the Subsidiary Guarantors and the Administrative Agent, as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time.

30

 

 

--------------------------------------------------------------------------------

 

“Subordinated Debt” means all Indebtedness of a Person that has been
subordinated on the terms and conditions set forth on Exhibit F or such other
terms as approved by the Required Lenders, in their sole discretion, to all of
the Obligations, whether now existing or hereafter incurred. Indebtedness shall
not be considered as “Subordinated Debt” unless and until the Administrative
Agent shall have received copies of the documentation evidencing or relating to
such Indebtedness.

“Swap” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; but no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Restricted
Subsidiary shall be a Swap.

  “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term/ABL Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the Closing Date, by and among, the Administrative Agent, the ABL
Administrative Agent and the Loan Parties from time to time party thereto, in
substantially the form of Exhibit E or otherwise satisfactory to the Required
Lenders.

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Loans.

“Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that (a) has been
so designated by notice in writing given to the Administrative Agent (for
distribution to the Lenders), (b) is listed below, and (c) any other subsidiary
of any Unrestricted Subsidiary now existing or hereafter formed or created:

(a)CSI Compressco GP Inc.

(b)CSI Compressco LP

(c)CSI Compressco Investment LLC

31

 

 

--------------------------------------------------------------------------------

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B)(3).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any class of shares of stock
or other Equity Interests of such Person having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managing entities, as appropriate, of such Person (irrespective of whether or
not at the time stock of any other class or classes or other Equity Interests of
such Person shall have or might have voting power by reason of the happening of
any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a)the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b)the then outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary 100% of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Borrower and the Borrower’s other Wholly Owned Restricted Subsidiaries at such
time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other

32

 

 

--------------------------------------------------------------------------------

 

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on, or consent
requirements of the Administrative Agent or Lenders with respect to, such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person.  Any division of
a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

33

 

 

--------------------------------------------------------------------------------

 

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Administrative
Agent); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c)Capital Leases.  Notwithstanding anything herein to the contrary, any
obligations of a Person that are or would be characterized as an operating lease
as determined in accordance with GAAP as in effect on the Closing Date (whether
or not such operating lease was in effect on such date) shall continue to be
accounted for as an operating lease (and not as a Capital Lease) for purposes of
this Agreement regardless of any change in GAAP following the Closing Date that
would otherwise require such obligation to be recharacterized as a capital lease
obligation.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans to the Borrower (i) on the Closing Date in an amount equal
to each Lender’s pro rata share of $200,000,000 (any such loans, the “Initial
Committed Loans”) and (ii) from time to time, on any Business Day following the
Closing Date during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment (any such
loans, the “Additional Committed Loans” and, together with the Initial Committed
Loans, the “Committed Loans”); provided, however, that after giving effect to
any Committed Borrowing, (i) the Total Outstandings shall not exceed the lesser
of (a) the Maximum Facility Amount and (b) the Aggregate Commitments and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender shall not
exceed such Lender’s Commitment (it being understood that notwithstanding any
original issue or other discount that reduces the amount funded on the date of
any Committed Borrowing of Committed Loans, all calculations hereunder with
respect to such Committed Loans, including the accrual of interest and the
repayment or prepayment of principal, shall be based on 100% of the stated
principal amount thereof.  

34

 

 

--------------------------------------------------------------------------------

 

Amounts repaid or prepaid in respect of Committed Loans may not be
re-borrowed.  Committed Loans may be Base Rate Committed Loans or Eurodollar
Rate Committed Loans, as further provided herein.  Additional Committed Loans
shall be in minimum increments of $5,000,000.

 

2.02Committed Borrowings, Conversions and Continuations of Committed Loans.

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice.  Each such Committed Loan Notice must be
received by the Administrative Agent not later than (i) 12:00 noon three
Business Days prior to the requested date of any Committed Borrowing of Initial
Committed Loans to the extent consisting of Eurodollar Rate Committed Loans, any
conversion to or continuation of Eurodollar Rate Committed Loans or any
conversion of Eurodollar Rate Committed Loans to Base Rate Committed Loans, (ii)
12:00 noon one Business Day prior to the requested date of any Committed
Borrowing of Initial Committed Loans to the extent consisting of Base Rate
Committed Loans and (iii) 12:00 noon twelve Business Days prior to the requested
date of any Committed Borrowing of Additional Committed Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Committed Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 12:00 noon four Business
Days prior to the requested date of such Committed Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Borrower may include an alternative Interest Period
of one, two, three or six months with respect to such Committed Borrowing in any
such notice which shall apply (automatically and without any further notice) in
the event that one or more Lenders do not agree to such requested Interest
Period.  Not later than 12:00 noon, three Business Days before the requested
date of such committed Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each Committed Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of not less than
$10,000,000 or a whole multiple of $500,000 in excess thereof.  Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of not less than $10,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice shall specify (A) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (B) the
requested date of the Committed Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (C) the principal amount of
Committed Loans to be borrowed, converted or continued, (D) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Committed Loans.  Any such
automatic conversion to Base Rate

35

 

 

--------------------------------------------------------------------------------

 

Committed Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Committed
Loans.  If the Borrower requests a Committed Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)   Following receipt of such Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Committed
Loans described in the preceding subsection (a).  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction or waiver as provided under
this Agreement of the applicable conditions set forth in Section 4.02 (and, if
such Committed Borrowing is the initial Committed Borrowing, Section 4.01), the
Administrative Agent shall promptly make all funds so received available to the
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan.  During the existence of a Default, no Committed
Loans may be requested as, converted to or continued as Eurodollar Rate
Committed Loans without the consent of the Required Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate.  At any time that Base
Rate Committed Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than six Interest Periods in effect with
respect to Committed Loans.

2.03[Reserved].

2.04Prepayments.

(a)Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty (but subject to Section 2.04(c) and
Section 3.05(a)); provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Committed Loans and (B) on

36

 

 

--------------------------------------------------------------------------------

 

the date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurodollar Rate Committed Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Committed Loans are to be prepaid, the Interest
Period(s) of such Committed Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that any such notice may be contingent upon the consummation of a
refinancing, acquisition, merger or disposition transaction and if such
refinancing, acquisition, merger or disposition is not consummated on the date
of repayment specified in such notice, such notice may be rescinded, or the date
of repayment specified therein may be extended, upon further notice from the
Borrower to the Administrative Agent.  Any prepayment of a Eurodollar Rate
Committed Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Subject to Section 2.14, each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b)Mandatory Prepayments and Offers to Prepay.  The Borrower shall make the
following mandatory prepayments and offers to prepay:

(i)Commencing with the fiscal year ending December 31, 2020, within five (5)
Business Days after financial statements have been delivered pursuant to
Section 6.01(a) and the related officer’s certificate has been delivered
pursuant to Section 6.02 for such fiscal year, the Borrower shall make an offer
to the Lenders to prepay an aggregate principal amount of Committed Loans on a
pro rata basis in an amount equal to (A) 50% (such percentage as it may be
reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if any,
for the fiscal year covered by such financial statements minus (B) any voluntary
prepayments of Committed Loans (or any Permitted Refinancing Indebtedness
thereof) during such fiscal year or during the period between the end of such
fiscal year and the date by which any such prepayment is due (without
duplication of any such credit in any prior or subsequent fiscal year) pursuant
to Section 2.04(a) to the extent such prepayments are not funded with the
proceeds of long-term Indebtedness; provided that (x) the ECF Percentage shall
be 25% if the Leverage Ratio determined as of the last day of the fiscal year
covered by such financial statements is less than 2.00 to 1.00 and greater than
or equal to 1.50 to 1.00 and (y) the ECF Percentage shall be 0% if the Leverage
Ratio determined as of the last day of the fiscal year covered by such financial
statements is less than 1.50 to 1.00.  

(ii)No later than the fifth Business Day following the date of receipt by the
Borrower, any Restricted Subsidiary or any Non-Recourse Pledgors of any Net
Available Cash from any Disposition permitted pursuant to Section 7.06(d) other
than a Disposition of ABL Priority Collateral,  the proceeds of which shall be
applied in accordance with the ABL Credit Agreement, the Borrower shall make an
offer to the Lenders to prepay an

37

 

 

--------------------------------------------------------------------------------

 

aggregate principal amount of the Committed Loans on a pro rata basis in an
amount equal to 100% of such Net Available Cash in accordance with Section 2.11
(without duplication of amounts required to be prepaid under Section
2.04(b)(v)).

(iii)No later than the fifth Business Day following the date of receipt by the
Borrower or any Restricted Subsidiary of any Net Recovery Proceeds exceeding
$10,000,000 other than any such Net Recovery Proceeds attributable to a Recovery
Event with respect to ABL Priority Collateral, the proceeds of which shall be
applied in accordance with the ABL Credit Agreement, the Borrower shall make an
offer to the Lenders to prepay an aggregate principal amount of Committed Loans
on a pro rata basis in an amount equal to 100% of such Net Recovery Proceeds in
accordance with Section 2.11; provided that, in the case of any Recovery Event,
if the Borrower shall, prior to the date of the required prepayment offer,
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to the effect that the Borrower intends to cause the Net Recovery
Proceeds with respect to such Recovery Event (or a portion of such Net Recovery
Proceeds specified in such certificate) to be applied within 365 days after
receipt of such Net Recovery Proceeds (or intends to enter into an agreement
within such 365 day period to apply such Net Recovery Proceeds within 180 days
of entering into such agreement) to acquire real property, equipment or other
assets to be used in the business of the Borrower or its Restricted
Subsidiaries, to demolish, repair or restore the real property, equipment or
other assets damaged as a result of a casualty or to replace, improve or expand
existing capital assets of the Borrower or its Restricted Subsidiaries, then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Recovery Proceeds (or the portion of such Net Recovery Proceeds specified in
such certificate, if applicable) except to the extent of any such Net Recovery
Proceeds that have not been so applied by the end of such period, at which time
a prepayment shall be required in an amount equal to such Net Recovery Proceeds
that have not been so applied.

(iv)No later than the first Business Day following the date of receipt by the
Borrower or any Restricted Subsidiary of any Net Debt Issuance Proceeds from the
incurrence of any Indebtedness of the Borrower or any Restricted Subsidiary
(other than with respect to any Indebtedness permitted to be incurred by Section
7.02), the Borrower shall apply such Net Debt Issuance Proceeds to the
prepayment on a pro rata basis of Committed Loans in accordance with Section
2.11.

(v)No later than the fifth Business Day following the date of receipt by the
Borrower of any Net Equity Issuance Proceeds from any issuance of Equity
Interests of the Borrower or any Restricted Subsidiary, the Borrower shall make
an offer to the Lenders to prepay an aggregate principal amount of Committed
Loans on a pro rata basis in an amount equal to 75% of such Net Equity Issuance
Proceeds in accordance with Section 2.11 (without duplication of amounts
required to be prepaid under Section 2.04(b)(ii)); provided, during any period
in which the Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 6.01(a) calculating the
Leverage Ratio on a Pro Forma Basis (after giving effect to the issuance of such
Equity Interests and the use of proceeds thereof) as of the last day of the most
recently ended fiscal quarter) shall be 3.00:1.00 or less, the Borrower shall
only be

38

 

 

--------------------------------------------------------------------------------

 

required to make the offer to prepay otherwise required hereby in an amount
equal to 50% of such Net Equity Issuance Proceeds.

(vi)The Borrower shall notify the Administrative Agent in writing of any
requirement to make a mandatory offer to prepay Loans required to be made by the
Borrower pursuant to Sections 2.04(b)(ii), 2.04(b)(iii) and 2.04(b)(v) at least
three Business Days prior to the date of such offer.  Each such notice shall
specify the date of such offer and provide a reasonably detailed calculation of
the maximum amount of such offer.  The Administrative Agent will promptly notify
each Lender of the contents of the Borrower’s offer and of such Lender’s Pro
Rata Share of such offer.  

(vii)Each Lender may accept all or any portion of its pro rata portion of any
offer to prepay the Committed Loans required to be made pursuant to this Section
2.04(b) (each such offer, a “Prepayment Offer”), by providing written notice (a
“Prepayment Acceptance Notice”) to the Administrative Agent (with a copy to the
Borrower) no later than 5:00 p.m. five Business Days after the date of such
Lender’s receipt of the Prepayment Offer, which Prepayment Acceptance Notice
shall specify the principal amount of the prepayment of Loans being accepted by
such Lender; provided that, if such Lender fails to specify the principal amount
of the Loans to be accepted pursuant to any such Prepayment Acceptance Notice
delivered to the Administrative Agent, such Lender shall be deemed to have
requested a prepayment in an amount equal to its pro rata portion of such
Prepayment Offer.  If a Lender fails to deliver a Prepayment Acceptance Notice
to the Administrative Agent within the time frame specified above, such failure
will be deemed a rejection of the total amount of such mandatory prepayment of
Loans.  The Borrower shall make any prepayments no later than five Business Days
after expiration of the time period for acceptance by Lenders of Prepayment
Offers.  Any Declined Amounts remaining shall be retained by the Borrower and
may be used for general corporate purposes or for any other purpose not
expressly prohibited by this Agreement.

(c)Call Protection. The Borrower shall pay the following premium in connection
with any prepayment of the Committed Loans made prior to the third-year
anniversary of the Closing Date pursuant to Section 2.04(a): (i) during the
period commencing on the Closing Date and ending on the one-year anniversary of
the Closing Date, a premium in an amount equal to the present value of the sum
of (A) the Applicable Rate that would have been payable for Eurodollar Rate
applicable to the Committed Loans prepaid, (assuming an Interest Period of three
months in effect on the date on which the applicable notice of prepayment,
repayment is given) plus (B) the greater of (x) the Eurodollar Rate “floor”
(i.e. 1%) and (y) the Eurodollar Rate (assuming an Interest Period of three
months in effect on the date on which the applicable notice of prepayment is
given), in each case calculated as a rate per annum on the amount of the
principal of such Committed Loans prepaid from the date of such prepayment until
the one-year anniversary of the Closing Date plus (C) the premium on the amount
of the principal of such Committed Loans prepaid that would have been payable on
such Committed Loans if such prepayment had occurred on the one-year anniversary
of the Closing Date (in each case, computed on the basis of actual days elapsed
over a year of 360 days and using a discount rate equal to the Treasury Rate as
of such prepayment plus 50 basis points); (ii) during the period commencing
after the one-year anniversary of the Closing Date and ending on the two-year
anniversary of the Closing Date, a premium of 3% of the aggregate principal
amount so prepaid;

39

 

 

--------------------------------------------------------------------------------

 

and (iii) during the period commencing after the two-year anniversary of the
Closing Date and ending on the three-year anniversary of the Closing Date, a
premium of 1% of the aggregate principal amount so prepaid.

2.05Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction and (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $100,000 in excess thereof.  The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.06Repayment of Committed Loans.  The Borrower shall repay to the Lenders on
the Scheduled Maturity Date the aggregate principal amount of Committed Loans
outstanding on such date.

2.07Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(i)While any Event of Default under Section 8.01(a) or 8.01(b) (with respect to
payments of principal and interest only), 8.01(g) or 8.01(h) exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(b)Interest on each Committed Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08Fees.

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to

40

 

 

--------------------------------------------------------------------------------

 

1% times the actual daily amount by which Aggregate Commitments exceed the
Outstanding Amount of Committed Loans.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears.

(b)Other Fees.  

(i)The Borrower shall pay to GSO, CPPIB and the Administrative Agent, for their
own respective accounts, fees in the amounts and at the times specified in the
Expense Reimbursement Letter and the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.09Computation of Interest and Fees.  All computations of interest for Base
Rate Committed Loans (including Base Rate Committed Loans determined by
reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Committed Loan for the day on which the Committed Loan is made, and shall not
accrue on a Committed Loan, or any portion thereof, for the day on which the
Committed Loan or such portion is paid, provided that any Committed Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.10Evidence of Debt.  

(a)The Committed Borrowings made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Committed Borrowings made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Committed Loans in addition to such accounts or
records.  Each Lender may attach

41

 

 

--------------------------------------------------------------------------------

 

schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Committed Loans and payments with respect thereto.

2.11Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made  free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Committed Loans (or,
in the case of any Committed Borrowing of Base Rate Committed Loans, prior to
12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Committed Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Committed Loan.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

42

 

 

--------------------------------------------------------------------------------

 

(c)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(d)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Committed Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Committed Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

(f)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Committed Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Committed Loan in any particular place or manner.

2.12Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

43

 

 

--------------------------------------------------------------------------------

 

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this Section 2.12 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans to any assignee, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
2.12 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13Reserved.

2.14Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Committed Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Committed Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to

44

 

 

--------------------------------------------------------------------------------

 

the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Committed Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Committed Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Committed Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Committed Loans of such Defaulting Lender until such time as all
Committed Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.  Each Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Committed Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party) require the deduction or withholding of
any Tax from any such payment by the

45

 

 

--------------------------------------------------------------------------------

 

Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions of Indemnified Taxes applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  

46

 

 

--------------------------------------------------------------------------------

 

(i)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

47

 

 

--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing, if the Borrower is a U.S.
person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax

48

 

 

--------------------------------------------------------------------------------

 

Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Committed Loans as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv)Notwithstanding anything to the contrary herein or in any other Loan
Document, the obligation of the Administrative Agent and the Loan Parties to
withhold based upon the information and documentation the Administrative Agent
has received pursuant to this clause (e), shall be subject to the standards of
knowledge set forth in U.S. Treasury Regulation Section 1.1441-7T (or any
successor provision) and, in the case of withholding under any non-U.S. law, any
comparable provision applicable to withholding agents under such non-U.S. law.

49

 

 

--------------------------------------------------------------------------------

 

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines, in its sole discretion exercised in good
faith that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (f), in no event will the applicable Recipient be required to
pay any amount to the Borrower pursuant to this subsection (f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection (f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h)Defined Terms.  For purposes of this Section 3.01, the term “applicable Laws”
includes FATCA.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Committed Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Committed Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Committed Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Committed
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Committed
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the

50

 

 

--------------------------------------------------------------------------------

 

circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Committed Loans of such Lender to Base Rate Committed Loans (the
interest rate on which Base Rate Committed Loans of such Lender shall, if
necessary to avoid  such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Committed Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Committed Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.

(a)If in connection with any request for a Eurodollar Rate Committed Loan or a
conversion to or continuation thereof,  (i)  the Administrative Agent determines
that (x) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Committed Loan, or (y) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan or in connection with an existing
or proposed Base Rate Committed Loan, or (ii) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Committed Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Committed Loans shall be suspended
(to the extent of the affected Eurodollar Rate Committed Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Lenders revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans (to the extent of the affected
Eurodollar Rate Committed Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Committed Loans in the amount specified therein.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

51

 

 

--------------------------------------------------------------------------------

 

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03(b), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.  

(c)If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Committed Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Committed Loans or Interest Periods), and (y) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of Eurodollar Rate Committed
Loans (to the extent of the affected Eurodollar Rate Committed Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of Base Rate Committed Loans (subject to the foregoing
clause (y)) in the amount specified therein.

(d)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(e)As used above:

52

 

 

--------------------------------------------------------------------------------

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and with the consent of the Borrower
(which may not be unreasonably withheld, delayed or conditioned), to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).  

3.04Increased Costs; Reserves on Eurodollar Rate Committed Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Committed Loans made
by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Committed Loan
the interest on which is determined by reference to the Eurodollar Rate (or, in
the case of clause (ii) above, any Committed Loan) (or of maintaining its
obligation to make any such Committed Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the

53

 

 

--------------------------------------------------------------------------------

 

rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Committed Loans made by, such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Committed Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Committed Loan equal to
the actual costs of such reserves allocated to such Committed Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Committed Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Committed Loan
other than a Base Rate Committed Loan on a day other than the last day of the
Interest Period for such Committed Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

54

 

 

--------------------------------------------------------------------------------

 

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Committed Loan) to prepay, borrow, continue or convert any
Committed Loan other than a Base Rate Committed Loan on the date or in the
amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Committed Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Committed Loan or from fees payable to terminate the deposits from which such
funds were obtained.  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Committed Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04 or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Committed Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, and in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

55

 

 

--------------------------------------------------------------------------------

 

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Committed Borrowing.  The obligation of each Lender to
make its Initial Committed Loans hereunder is subject to satisfaction (or waiver
in accordance with Section 10.01) of the following conditions precedent:

(a)The Administrative Agent’s and the Lenders’ receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date):

(i)executed counterparts of this Agreement sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)executed counterpart of the Subsidiary Guaranty;

(iv)executed counterparts of the Collateral Documents;

(v)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each of the Borrower, each
Subsidiary Guarantor and each Non-Recourse Pledgor as the Required Lenders may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Person
is a party;

(vi)such documents and certifications as the Required Lenders may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Borrower and the other Loan Parties is validly existing and in good
standing in its jurisdiction of organization;

(vii)a favorable opinion of each of (a) Haynes and Boone, LLP, Texas and New
York counsel to the Loan Parties, and (b) Hall, Estill, Hardwick, Gable, Golden
& Nelson, P.C., Oklahoma counsel to the Loan Parties, in each case addressed to
the Administrative Agent and each Lender, in form and substance satisfactory to
the Administrative Agent and the Required Lenders;

(viii)certificates evidencing that insurance has been obtained and is in effect
in such types and amounts as is required under Section 6.05, naming
Administrative Agent as additional insured on liability policies and loss payee
with regard to property and casualty policies;

(ix)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the

56

 

 

--------------------------------------------------------------------------------

 

execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required (other than consents and
approvals under the Organization Documents of such Loan Party);

(x)a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.01(e), 4.02(a), 4.02(b) and 4.02(c)
have been satisfied, and (B) that there has been no event or condition since
December 31, 2017 that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

(xi)an executed copy of the Perfection Certificate.

(b)(i) Any fees required to be paid on the Closing Date pursuant to the Expense
Reimbursement Letter and the Fee Letters and (ii) all reasonable fees, charges
and disbursements of counsel and any local counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent), plus such
additional amounts of such fees (including all filing and recording fees and
taxes), charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by such counsel
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent), in each case to the extent invoiced at least two (2)
Business Days’ prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall have been or will be simultaneously paid with the
initial Committed Borrowing hereunder.

(c)The Lenders shall have received certification as to the Solvency of the
Borrower and the Loan Parties, taken as a whole, after giving effect to the
execution of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby, from a Senior Financial Officer of the
Borrower.

(d)The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the Closing Date, the documentation and other information
that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Patriot Act, that have
been requested in writing at least seven calendar days before the Closing Date.

(e)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(f)[Reserved].

(g)The Administrative Agent and the Lenders shall have received a certificate of
a Responsible Officer of the Borrower, dated as of the Closing Date, certifying
that arrangements have been made for the repayment of the entire outstanding
amount of (i) the Borrower’s 2022 Senior Secured Notes in accordance with the
terms thereof and (ii) all of the Borrower’s outstanding Indebtedness in respect
of borrowed money under the Existing Credit Agreement

57

 

 

--------------------------------------------------------------------------------

 

(and the return and cancellation of any letters of credit issued thereunder that
are not being continued, or for which back-stop letters of credit have been
issued, under the ABL Facility or which have been fully cash collateralized to
the satisfaction of the issuing bank).

(h)The Administrative Agent and the Lenders shall have received (i) a copy of
the ABL Credit Agreement fully executed by the parties thereto and certified by
a Responsible Officer of the Borrower to be a true, correct and complete copy
thereof and (ii) evidence reasonably satisfactory to the Administrative Agent
and the Lenders that, as of the Closing Date and after giving effect to the
repayments specified in Section 4.01(g), not more than $25,000,000 of advances,
loans or any other credit extensions are outstanding under the ABL Credit
Agreement.

(i)The Lenders shall have received results of lien searches made with respect to
the Loan Parties and evidence reasonably satisfactory to the Required Lenders
that the Liens indicated by the results of such searches are permitted under
Section 7.04 or have been, or substantially contemporaneously with the Closing
Date will be, released.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document, agreement and/or instrument required to be
approved by Administrative Agent, Required Lenders or Lenders, as applicable,
and each condition to be satisfied on the Closing Date.

4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Committed Borrowing (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Committed Loans) is subject to the following
conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document to which such Loan Party is a
party, or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except with respect to representations and warranties which are
expressly qualified by materiality, which shall be true and correct in all
respects) on and as of the date of such Committed Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(except with respect to representations and warranties which are expressly
qualified by materiality, which shall be true and correct in all respects) as of
such earlier date.

(b)No Default shall exist, or would result from such proposed Committed
Borrowing or from the application of the proceeds thereof.

(c)After giving effect to the incurrence of such Committed Borrowing on a Pro
Forma Basis, on the date such debt is incurred and all related transactions are
consummated, the Leverage Ratio calculated on a Pro Forma Basis shall be less
than 2.75:1.00.

(d)The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

58

 

 

--------------------------------------------------------------------------------

 

(e)Any fees required to be paid on the date of such extension of credit pursuant
to the Expense Reimbursement Letter, the Fee Letters and Section 10.04(a) shall
have been paid or will be contemporaneously paid.

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Committed Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable
Committed Borrowing.

Article V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
that:

5.01Organization; Power and Authority.

The Borrower and each Subsidiary Guarantor is a corporation, limited liability
company or limited partnership, as applicable, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Borrower and each Subsidiary Guarantor has the
corporate, partnership or limited liability company action (as the case may be)
power and authority to own or hold under lease or license the properties it
purports to own or hold under lease or license, to transact the business it
transacts and proposes to transact, to execute and deliver each of the Loan
Documents to which it is a party and to perform the provisions hereof and
thereof.

5.02Authorization, etc.

(a)This Agreement and the other Loan Documents have been duly authorized by all
necessary corporate or partnership action on the part of the Borrower, and this
Agreement constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b)The Subsidiary Guaranty has been duly authorized by all necessary corporate,
partnership or limited liability company action (as the case may be) on the part
of each Subsidiary Guarantor and upon execution and delivery thereof will
constitute the legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against each Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

59

 

 

--------------------------------------------------------------------------------

 

(c)Each of the Security Agreement and the other Collateral Documents has been
duly authorized by all necessary corporate, partnership or limited liability
company action (as the case may be) on the part of each Loan Party (other than
the Borrower) and upon execution and delivery thereof will constitute the legal,
valid and binding obligation of each Loan Party (other than the Borrower),
enforceable against each Loan Party (other than the Borrower) in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5.03Disclosure.

The written information provided to the Administrative Agent, along with the
reports filed by the Borrower with the Securities and Exchange Commission,
fairly describes, in all material respects, the general nature of the business
and principal properties of the Borrower and its Subsidiaries.  Except as
disclosed in Schedule 5.03, this Agreement, the reports filed by the Borrower
with the Securities and Exchange Commission and the other documents,
certificates or other writings delivered to the Administrative Agent by or on
behalf of the Borrower in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 5.05 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to the Administrative Agent and each Lender being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided that with respect to
projected financial information and any forecasts of financial performance, the
Borrower makes no representation or warranty that such projections or forecasts
will ultimately prove to have been accurate, and the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such information was prepared in light of all then
known facts and circumstances reasonably available to the Borrower and its
Restricted Subsidiaries.  Except as expressly described in Schedule 5.03, or in
one of the documents, certificates or other writings identified therein, or in
the financial statements listed in Schedule 5.05, since the date of the most
recent financial statements required to be filed with the Securities Exchange
Commission as part of the Borrower’s  most recently filed Form 10-K or Form
10-Q, there has been no change in the financial condition, operations, business
or properties of the Borrower or any other Loan Party except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  There is no Material non-public information known to
the Borrower that could reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the other documents, certificates and
other writings delivered to the Administrative Agent or any Lender by or on
behalf of the Borrower specifically for use in connection with the transactions
contemplated hereby.

5.04Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a)Schedule 5.04 contains (except as noted therein) a complete and correct list,
as of the Closing Date, of (i) the Borrower’s Subsidiaries, showing, as to each
Subsidiary, the correct

60

 

 

--------------------------------------------------------------------------------

 

name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its Capital Stock outstanding owned by the Borrower and each
Subsidiary, (ii) the Borrower’s Affiliates, other than Subsidiaries, and (iii)
the Borrower’s directors and senior officers.  Except for those Subsidiaries
listed in the definition of Unrestricted Subsidiary, each Subsidiary listed in
Schedule 5.04 is designated as a Restricted Subsidiary or Non-Recourse Pledgor
(as applicable).

(b)All of the outstanding shares of Capital Stock of each Subsidiary shown in
Schedule 5.04 as being owned by the Borrower and its Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Borrower
or another Subsidiary free and clear of any Lien (except for Liens permitted
under Section 7.04, and except with respect to Foreign Subsidiaries that
individually or in the aggregate are not Material and the consequence of which
would not in the aggregate result in a Material Adverse Effect).

(c)As of the Closing Date, each Subsidiary identified in Schedule 5.04 (i) is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so existing, qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (ii) has the corporate or other
power and authority to own or hold under lease or license the properties it
purports to own or hold under lease or license and to transact the business it
transacts and proposes to transact.

(d)No Restricted Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement or any other Loan
Document, the ABL Loan Documents, any agreements permitted under Section 7.07
and customary limitations imposed by corporate, partnership or limited liability
company law statutes) restricting the ability of such Restricted Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Borrower or any of its Restricted Subsidiaries that owns outstanding
shares of Capital Stock of such Restricted Subsidiary, except legal restrictions
or agreements by Foreign Subsidiaries that individually or in the aggregate are
not Material and the consequence of which would not in the aggregate result in a
Material Adverse Effect.

5.05Financial Statements.

The Borrower has delivered to the Administrative Agent (a) audited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2017, (b) unaudited interim consolidated financial statements
of the Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2018
and (c) satisfactory projections on a quarterly basis through and including the
Borrower’s fiscal year ending December 31, 2018 and on an annual basis through
the fiscal year ending December 31, 2022, in each case in a form reasonably
satisfactory to the Lenders.  All of said financial statements (including in
each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of

61

 

 

--------------------------------------------------------------------------------

 

any interim financial statements, to normal year-end adjustments); provided that
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  As of the Closing Date, the Borrower and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

5.06Compliance with Laws, Other Instruments, etc.

(a)The execution, delivery and performance by the Borrower of this Agreement and
each of the other Loan Documents to which it is a party will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Borrower or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Borrower or any Subsidiary is bound or by which the
Borrower or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Borrower or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority, including the USA PATRIOT Act,
applicable to the Borrower or any Subsidiary.

(b)The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is bound or by which such
Subsidiary Guarantor or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Subsidiary Guarantor or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Subsidiary Guarantor.

(c)The execution, delivery and performance by each Loan Party of each Collateral
Document to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of such Loan Party under, any agreement, or corporate
charter or by-laws, to which such Loan Party is bound or by which each such Loan
Party or any of its properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to such Loan Party or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to such Loan
Party.

5.07Governmental Authorizations, etc.

Except for such registrations and filings with any Governmental Authority as are
required to perfect Liens securing obligations under the Loan Documents, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Borrower of any Loan

62

 

 

--------------------------------------------------------------------------------

 

Documents or the execution, delivery or performance by each Subsidiary Guarantor
of the Subsidiary Guaranty and each Loan Party of each Collateral Document to
which it is a party.

5.08Litigation; Observance of Agreements, Statutes and Orders.

(a)Except as disclosed in Schedule 5.08, there are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any Restricted Subsidiary or Non-Recourse
Pledgor or any property of the Borrower or any Restricted Subsidiary or
Non-Recourse Pledgor in any court or before any arbitrator of any kind or before
or by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(b)Neither the Borrower nor any Restricted Subsidiary nor any Non-Recourse
Pledgor is in default under any term of any agreement or instrument to which it
is a party or by which it is bound, or any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including Environmental Laws and
the USA PATRIOT Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.09Taxes.

The Borrower and its Restricted Subsidiaries and Non-Recourse Pledgors have
filed all Tax returns that are required to have been filed in any jurisdiction,
and have paid all Taxes shown to be due and payable on such returns and all
other Taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such Taxes and assessments have become due and
payable and before they have become delinquent, except for any Tax
returns,  Taxes and assessments (i) the amount of which is not individually or
in the aggregate Material or (ii) the amount, applicability or validity of which
is currently being diligently contested in good faith by appropriate proceedings
and with respect to which the Borrower, a Restricted Subsidiary or a
Non-Recourse Pledgor, as the case may be, has established adequate reserves in
accordance with GAAP.  The Borrower knows of no basis for any other Tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of federal, state or other Taxes for all
fiscal periods are  in accordance with GAAP.  The federal income tax liabilities
of the Borrower, its Restricted Subsidiaries and the Non-Recourse Pledgors have
been paid for all fiscal years up to and including the fiscal year ended
December 31, 2017.

5.10Title to Property; Leases.

The Borrower, its Restricted Subsidiaries and the Non-Recourse Pledgors have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.05 or purported to have
been acquired by the Borrower, any Restricted Subsidiary or any Non-Recourse
Pledgor after said date (except as sold or otherwise disposed of in the ordinary
course of business or otherwise as permitted under the terms of this Agreement),
in each case free and clear of Liens prohibited by this Agreement.  All leases
of property by the

63

 

 

--------------------------------------------------------------------------------

 

Borrower, its Restricted Subsidiaries and the Non-Recourse Pledgors that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

5.11Licenses, Permits, etc.

(a)The Borrower and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.

(b)To the knowledge of the Borrower, no product of the Borrower or any
Restricted Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person.

(c)To the knowledge of the Borrower, there is no Material violation by any
Person of any right of the Borrower or any Restricted Subsidiary with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Borrower or any Restricted Subsidiary.

5.12Compliance with ERISA.

(a)The Borrower and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA as a
result of failure to comply with such titles or the penalty or excise tax
provisions of the Code relating to “employee benefit plans” (as defined in
section 3(3) of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Borrower or any ERISA Affiliate, or in the imposition of any
Lien on any of the assets of the Borrower or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code relating to “employee
benefit plans” or section 4068 of ERISA, other than such liabilities or Liens as
would not be individually or in the aggregate be Material.

(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)The Borrower and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

64

 

 

--------------------------------------------------------------------------------

 

(d)The expected postretirement benefit obligation (determined as of the last day
of the Borrower’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Borrower and its Restricted Subsidiaries is
not Material.

5.13Use of Proceeds; Margin Regulations.

(a)The proceeds of the Committed Loans will be used solely for the purposes set
forth in and permitted by Section 6.13 and Section 7.13.  

(b)No part of the proceeds from the Committed Loans has been or will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

5.14Existing Indebtedness; Future Liens.

(a)Except as described therein, Schedule 5.14 sets forth a complete and correct
list of all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries as of the Closing Date.  Neither the Borrower nor any Restricted
Subsidiary nor any Non-Recourse Pledgor is in default and no waiver of default
is currently in effect, in the payment of any principal or interest on any
Indebtedness of the Borrower, any Restricted Subsidiary or any Non-Recourse
Pledgor and no event or condition exists with respect to any Indebtedness of the
Borrower, any Restricted Subsidiary or any Non-Recourse Pledgor that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b)Except as disclosed in Schedule 7.04, neither the Borrower nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 7.04.

5.15Foreign Assets Control Regulations, etc.

(a)Neither the Borrower nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Sanctioned Persons
published by OFAC (an “OFAC Listed Person”) or any Sanctions-related list of
designated Persons maintained by the U.S. Department of State, or by the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any Sanctions, (iii) any Person operating, organized or resident in a
Sanctioned Country, or (iv) otherwise

65

 

 

--------------------------------------------------------------------------------

 

blocked, subject to sanctions under or engaged in any activity in violation of
other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, or any Sanctions (each OFAC Listed
Person and each other Person, entity, organization and government of a country
described in clause (i), clause (ii), clause (iii) or clause (iv), a “Sanctioned
Person”).  Neither the Borrower nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to Sanctions.

(b)No part of the proceeds from the Committed Loans constitutes or will
constitute funds obtained on behalf of any Sanctioned Person or will otherwise
be used by the Borrower or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Sanctioned Person, or (ii) otherwise in violation of Sanctions.

(c)Neither the Borrower nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any Sanctions violations, (ii) to the Borrower’s actual knowledge
after making due inquiry, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering Laws or any Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any Sanctions, or (iv) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws. The Borrower has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Borrower and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws and Sanctions.

(d)(i)The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
all laws, rules, and regulations of any jurisdiction applicable to the Borrower
or any of its Affiliates from time to time concerning or relating to bribery or
corruption, including, without limitation, the FCPA and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”) and applicable Sanctions, and the
Borrower, its Restricted Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Restricted Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Restricted Subsidiary that will act
in any capacity in connection with or benefit from the loan facility established
hereby, is a Sanctioned Person.  No use of proceeds from the Committed Loans or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.  Neither the Borrower nor any
Controlled Entity (i) to the Borrower’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-

66

 

 

--------------------------------------------------------------------------------

 

Corruption Laws, (ii) has been assessed civil or criminal penalties under any
Anti-Corruption Laws or (iii) has been or is the target of Sanctions imposed by
the United Nations or the European Union;

(i)To the Borrower’s actual knowledge after making due inquiry, neither the
Borrower nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a governmental official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such governmental official in his or her official capacity
or such commercial counterparty, (ii) inducing a governmental official to do or
omit to do any act in violation of the governmental official’s lawful duty, or
(iii) inducing a governmental official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage; and

(ii)No part of the proceeds from the Committed Loans will be used, directly or
indirectly, for any improper payments, including bribes, to any governmental
official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage.  The Borrower has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Borrower and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

5.16Status under Certain Statutes.

Neither the Borrower nor any Restricted Subsidiary nor any Non-Recourse Pledgor
is subject to regulation under the Investment Company Act of 1940, as amended,
the Public Utility Holding Company Act of 2005, as amended, the ICC Termination
Act, as amended, or the Federal Power Act, as amended.

5.17Environmental Matters.

(a)Neither the Borrower nor any Restricted Subsidiary has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Borrower or any Restricted Subsidiary or any of
their respective real properties now or formerly owned, leased or operated by
any of them or other assets, alleging any damage to the environment or violation
of any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)Neither the Borrower nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c)Neither the Borrower nor any Restricted Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has

67

 

 

--------------------------------------------------------------------------------

 

not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d)All buildings on all real properties now owned, leased or operated by the
Borrower or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

5.18Solvency.

After giving effect to the execution of this Agreement and the other Loan
Documents by each Loan Party and the application of the proceeds of the
Committed Loans and due consideration to any rights of contribution and
reimbursement, the Borrower is, and the Borrower and the Subsidiary Guarantors
taken as a whole are, Solvent.

5.19Common Enterprise

The successful operation and condition of each of the Loan Parties is dependent
on the continued successful performance of the functions of the group of the
Loan Parties as a whole and the successful operation of each of the Loan Parties
is dependent on the successful performance and operation of each other Loan
Party.  Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (a) successful operations of each of the
other Loan Parties and (b) the credit extended by the Lenders to the Borrower
hereunder, both in its own capacity and as a member of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party are within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and are in its best interest.

5.20EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

Article VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Committed Loan or
other Obligation hereunder shall remain unpaid or unsatisfied:

6.01Financial and Business Information

The Borrower will deliver to the Administrative Agent for delivery to each
Lender:

(a)Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Borrower (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

68

 

 

--------------------------------------------------------------------------------

 

(i)a consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such quarter,

(ii)consolidated statements of income of the Borrower and its Subsidiaries for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, and

(iii)consolidated statements of cash flows of the Borrower and its Subsidiaries
for such quarter or (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 6.01(a),
provided, further, that the Borrower shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the Closing Date located
at:  http://www.tetratec.com) and shall have given the Administrative Agent
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b)Annual Statements — within 105 days after the end of each fiscal year of the
Borrower, duplicate copies of,

(i)a consolidated balance sheet of the Borrower and its Subsidiaries, as at the
end of such year, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries, for such year,

setting forth, in each case in comparative form, the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion of independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit), which opinion shall state that such financial statements present fairly,
in all material respects, the financial position of the companies being reported
upon and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that the delivery within the time
period specified above of the Borrower’s Annual Report on Form 10-K for such
fiscal year (together with the Borrower’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under

69

 

 

--------------------------------------------------------------------------------

 

the Exchange Act) prepared in accordance with the requirements therefor and
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 6.01(b), provided, further, that the Borrower shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof;

(c)Unrestricted Subsidiaries — if, at the time of delivery of any financial
statements pursuant to Section 6.01(a) or (b), Unrestricted Subsidiaries account
for more than 10% of (i) the Consolidated Total Assets of the Borrower and its
Subsidiaries reflected in the consolidated balance sheet included in such
financial statements or (ii) the consolidated revenues of the Borrower and its
Subsidiaries reflected in the consolidated statement of income included in such
financial statements, an unaudited balance sheet for all Unrestricted
Subsidiaries taken as whole as at the end of the fiscal period included in such
financial statements and the related unaudited statements of income,
stockholders’ equity and cash flows for such Unrestricted Subsidiaries for such
period, together with consolidating statements reflecting all eliminations or
adjustments necessary to reconcile such group financial statements to the
consolidated financial statements of the Borrower and its Subsidiaries, shall be
delivered together with the financial statements required pursuant to
Sections 6.01(a) and (b);

(d)Budget — unless a Lender delivers a notice to the Borrower that such Lender
does not wish to receive such information (and until such time as such Lender
delivers a further notice indicating that such information should be delivered
to such Lender), as soon as available, and in any event no later than 60 days
after the commencement of each fiscal year of the Borrower, a budget in form
reasonably satisfactory to the Lenders (including budgeted statements of income
for each of the Borrower’s and its Restricted Subsidiaries’ business units and
sources and uses of cash and balance sheets), prepared by the Borrower for each
month of such fiscal year in detail, of the Borrower and its Restricted
Subsidiaries, with appropriate presentation and discussion in reasonable detail
of the principal assumptions upon which such budget is based, accompanied by a
certificate of a Senior Financial Officer certifying that such budget is a
reasonable estimate for the period covered thereby;

(e)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Borrower or any Restricted Subsidiary to public securities holders generally,
and (ii) each regular or periodic report, each registration statement other than
registration statements on Form S-8 (without exhibits except as expressly
requested by such holder), and each prospectus and all amendments thereto filed
by the Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Borrower or any Restricted Subsidiary to the public concerning
developments that are Material;

(f)Notice of Default or Event of Default — promptly, and in any event within
10 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
notice or taken any action with respect to a claimed default of the type
referred to in Section 8.01(g), a written notice specifying the nature and
period of existence thereof and what action the Borrower is taking or proposes
to take with respect thereto;

70

 

 

--------------------------------------------------------------------------------

 

(g)ERISA Matters — promptly, and in any event within 10 days after a Responsible
Officer becoming aware of any of the following, a written notice setting forth
the nature thereof and the action, if any, that the Borrower or an ERISA
Affiliate proposes to take with respect thereto:

(i)with respect to any Plan, any reportable event, as defined in section 4043(b)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the Closing Date; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Borrower or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Borrower or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;

(h)Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Borrower, any Restricted
Subsidiary or any Non-Recourse Pledgor from any Federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

(i)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Borrower, any Restricted Subsidiary or any
Non-Recourse Pledgor or relating to the ability of the Borrower to perform its
obligations hereunder as from time to time may be reasonably requested by any
such Lender; and

(j)ABL Facility Availability — contemporaneously with the delivery to the ABL
Administrative Agent or the ABL Lenders, such data as necessary to re-determine
Availability (as defined in the ABL Credit Agreement) and, as of the period then
ended, a Borrowing Base Certificate (as defined in the ABL Credit Agreement) and
supporting information in connection therewith, in each case as delivered to the
ABL Administrative Agent or the ABL Lenders under the ABL Credit Agreement,
together with any additional reports with respect to the Borrowing Base (as
defined in the ABL Credit Agreement) as may be delivered to the ABL
Administrative Agent or the ABL Lenders under the ABL Credit Agreement.

6.02Officer’s Certificate.

(a)Each set of financial statements delivered to the Administrative Agent for
delivery to each Lender pursuant to Section 6.01(a) or (b) shall be accompanied
by a certificate

71

 

 

--------------------------------------------------------------------------------

 

of a Senior Financial Officer in substantially the form of Exhibit G hereto
setting forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to the
Administrative Agent):

(i)Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Borrower was in compliance with the
requirements of Article VII during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Article,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Section, and
the calculation of the amount, ratio or percentage then in existence); and

(ii)Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Borrower and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Borrower or any Restricted Subsidiary to
comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto.

(b)Concurrently with the delivery of any officer’s certificate pursuant to
Section 5.01(c) of the ABL Credit Agreement (or any successor provision), the
Borrower shall deliver a copy of such officer’s certificate to the
Administrative Agent.

6.03Inspection.

The Borrower will permit the representatives of the Administrative Agent and
each Lender:

(a)No Default — if no Default or Event of Default then exists, at the expense of
such Person and upon reasonable prior notice to the Borrower, to visit the
principal executive office of the Borrower, to discuss the affairs, finances and
accounts of the Borrower and its Restricted Subsidiaries with the Borrower’s
officers, and (with the consent of the Borrower, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Borrower, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Borrower and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b)Default — if a Default or Event of Default then exists, at the expense of the
Borrower, to visit and inspect any of the offices or properties of the Borrower
or any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision

72

 

 

--------------------------------------------------------------------------------

 

the Borrower authorizes said accountants to discuss the affairs, finances and
accounts of the Borrower and its Restricted Subsidiaries), all at such times and
as often as may be requested.

6.04Compliance with Law.

The Borrower will, and will cause each Restricted Subsidiary and each
Non-Recourse Pledgor to, comply with all laws, ordinances or governmental rules
or regulations to which each of them is subject, including Environmental Laws
and the USA PATRIOT Act and the other laws and regulations that are referred to
in Section 5.15, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.05Insurance.

The Borrower will, and will cause each Restricted Subsidiary and each
Non-Recourse Pledgor to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is reasonable in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

6.06Maintenance of Properties.

The Borrower will, and will cause each Restricted Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Borrower or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.07Payment of Taxes and Claims.

The Borrower will, and will cause each Restricted Subsidiary and each
Non-Recourse Pledgor to, file all Tax returns required to be filed in any
jurisdiction and to pay and discharge when due all Taxes shown to be due and
payable on such returns and all other Taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Borrower, any Restricted Subsidiary or any Non-Recourse Pledgor, provided that
neither the Borrower nor any Restricted Subsidiary nor any Non-Recourse Pledgor
need pay any such tax or assessment or claims if

73

 

 

--------------------------------------------------------------------------------

 

(i) the amount, applicability or validity thereof is contested by the Borrower
or such Restricted Subsidiary or Non-Recourse Pledgor on a timely basis in good
faith and in appropriate proceedings, and the Borrower or a Restricted
Subsidiary or Non-Recourse Pledgor has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Restricted Subsidiary
or Non-Recourse Pledgor, as the case may be or (ii) the non-filing of such
returns or nonpayment of all such Taxes and assessments in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

6.08Corporate Existence, etc.

Subject to Section 7.05, the Borrower will at all times preserve and keep in
full force and effect its corporate existence.  Subject to Sections 7.05 and
7.06, the Borrower will at all times preserve and keep in full force and effect
the corporate, partnership or limited liability company existence of each of its
Restricted Subsidiaries and Non-Recourse Pledgors (unless merged into the
Borrower or a Restricted Subsidiary, or solely in the case of a Non-Recourse
Pledgor, another Non-Recourse Pledgor) and all rights and franchises of the
Borrower, its Restricted Subsidiaries and the Non-Recourse Pledgors unless, in
the good faith judgment of the Borrower, the termination of or failure to
preserve and keep in full force and effect such corporate, partnership or
limited liability company existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

6.09Additional Subsidiary Guarantors and Non-Recourse Pledgors.

(a)The Borrower will cause any Material Domestic Subsidiary that is not an
Unrestricted Subsidiary to enter into the Subsidiary Guaranty, the Security
Agreement and (to the extent applicable) the Intellectual Property Security
Agreement, pursuant to which such Subsidiary shall guarantee the Borrower’s
obligations under this Agreement and grant liens and security interests in its
personal property that constitutes Collateral concurrently therewith,
respectively, and as a part thereof, solely in connection with any Subsidiary
Guarantor that becomes such after the Closing Date, to deliver to the
Administrative Agent within 30 days thereof (or such later date as
Administrative Agent may agree):

(i)a copy of an executed joinder to the Subsidiary Guaranty;

(ii)a copy of an executed supplement and assumption agreement to the Security
Agreement;

(iii)a copy of an executed supplement and assumption agreement to the
Intellectual Property Security Agreement (if applicable); and

(iv)a certificate signed by a Responsible Officer of the Borrower confirming the
accuracy of the representations and warranties in Sections 5.02, 5.06, 5.07 and
5.18, with respect to such Subsidiary, the Subsidiary Guaranty and the Security
Agreement, as applicable.

(b)The Borrower will cause any Subsidiary that is a Non-Recourse Pledgor to
enter into the Security Agreement and (to the extent applicable) the
Intellectual Property Security Agreement, pursuant to which such Subsidiary
shall grant liens and security interests in, in the

74

 

 

--------------------------------------------------------------------------------

 

case of the Security Agreement, its personal property that constitutes
Collateral and, in the case of the Intellectual Property Security Agreement, its
personal property that constitutes IP Collateral (as defined in the Intellectual
Property Security Agreement) concurrently therewith, and as a part thereof,
solely in connection with any Non-Recourse Pledgor that becomes such after the
Closing Date, to deliver to the Administrative Agent within 30 days thereof (or
such later date as Administrative Agent may agree):

(i)a copy of an executed supplement and assumption agreement to the Security
Agreement;

(ii)a copy of an executed supplement and assumption agreement to the
Intellectual Property Security Agreement (if applicable); and

(iii)a certificate signed by a Responsible Officer of the Borrower confirming
the accuracy of the representations and warranties in Sections 5.02, 5.06 and
5.07, with respect to such Subsidiary and the Security Agreement, as applicable.

(c)In connection with the foregoing, the Borrower shall execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent (including, without
limitation, any documents or actions necessary to perfect the Administrative
Agent’s security interest in any Pledged Compressco Units, including the
security interest in the general partner interests of Compressco after June 30,
2021 as provided for in the definition of Pledged Compressco Units).

6.10Books and Records.

The Borrower will, and will cause each of its Restricted Subsidiaries and
Non-Recourse Pledgors to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.  The Borrower will, and will cause each of its
Restricted Subsidiaries and Non-Recourse Pledgors to, keep books, records and
accounts which, in reasonable detail, accurately reflect all transactions and
dispositions of assets.  The Borrower, its Restricted Subsidiaries and the
Non-Recourse Pledgors have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Borrower will, and will cause each of its Restricted Subsidiaries
and Non-Recourse Pledgors to, continue to maintain such system.

6.11Margin Regulations.

If requested by any Lender, the Borrower will furnish to such Lender a statement
confirming compliance with Regulations U, T and X of the Board of Governors of
the Federal Reserve System in conformity with the requirements of Form FR U-1 or
Form FR G-3, as applicable.

6.12Additional Collateral, Further Assurances

75

 

 

--------------------------------------------------------------------------------

 

(a)Subject to the Term/ABL Intercreditor Agreement and the definition of Pledged
Compressco Units, each Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries directly owned
by such Loan Party, and (ii)  65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by such Loan Party, in each case, to be subject at all times to a
perfected Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

(b)Subject to the terms of the Term/ABL Intercreditor Agreement, the Borrower
will take, and will cause the other Loan Parties to take, all actions that are
necessary or appropriate to (a) maintain the Administrative Agent’s security
interest in the Collateral in full force and effect at all times (including the
perfection and priority thereof), (b) preserve and protect the Collateral and
(c) protect and enforce the Borrower’s and the other Loan Parties’ respective
rights and title to, and the security interest of the Administrative Agent in,
the Collateral; provided, however, that the Administrative Agent and the Lenders
shall release any Lien upon any Collateral that is the subject of a Disposition
permitted under the terms of this Agreement. The Borrower will execute, and will
cause the other Loan Parties to execute, acknowledge where appropriate, and
deliver, and cause to be executed, acknowledged where appropriate, and
delivered, from time to time promptly at the reasonable request of the
Administrative Agent (at the direction of the Required Lenders), all such
instruments and documents as are necessary or appropriate to carry out the
intents and purposes of the Loan Documents, including any instruments and
documents (including filings, recordings or registrations required to be filed
in respect of any Collateral Document or assignment thereto) necessary to
maintain, to the extent permitted by applicable law, the Administrative Agent’s
perfected security interest in the Collateral to the extent and in the priority
required pursuant to this Agreement and the Collateral Documents.

(c)Upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Restricted Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.

(d)If any material assets (excluding any real property and any other Excluded
Assets) are acquired by any Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Agreement or any other
Collateral Document that become subject to the Lien under the Security Agreement
or such other Collateral Document upon acquisition thereof), the Borrower
Representative will (i) notify the Administrative Agent and the Lenders thereof
and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Obligations and (ii) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section 6.12,

76

 

 

--------------------------------------------------------------------------------

 

all at the expense of the Loan Parties but only to the extent required by the
Collateral Documents.

6.13Use of Proceeds.  The Borrower shall not, and shall cause each Restricted
Subsidiary and Non-Recourse Pledgor not to, use the proceeds of the Committed
Loans for purposes in contravention of Section 7.13.

6.14Security.  The Obligations shall be secured by first and prior perfected
Liens covering and encumbering all Collateral owned by the Loan Parties as set
forth in the Collateral Documents and subject to the Term/ABL Intercreditor
Agreement.  The Borrower hereby consents and authorizes Administrative Agent,
and its agents, to file any and all necessary financing statements under the
Uniform Commercial Code (as in effect in each applicable jurisdiction from time
to time), assignments or continuation statements as necessary from time to time
(in Administrative Agent’s discretion, acting at the written direction of the
Required Lenders) to perfect (or continue perfection of) the Liens granted
pursuant to the Loan Documents.

6.15Environmental Law Compliance(a).  The Borrower will, and will cause each of
its Restricted Subsidiaries and Non-Recourse Pledgors to, comply with all
Environmental Laws (including, without limitation, (a) all licensing,
permitting, notification and similar requirements of Environmental Laws, and (b)
all provisions of all Environmental Laws regarding storage, discharge, release,
transportation, treatment and disposal of Hazardous Materials), in each case a
violation of which would result in a Material Adverse Effect.  The Borrower
will, and will cause each of its Restricted Subsidiaries and Non-Recourse
Pledgors to, promptly pay and discharge when due all legal debts, claims,
liabilities and obligations with respect to any clean-up or remediation measures
necessary to comply with Environmental Laws, except to the extent the failure to
so pay and discharge such items would not reasonably be expected to have a
Material Adverse Effect; provided, however, no payment of such debts, claims,
liabilities and obligations shall be required if (i) the amount, applicability
or validity thereof is currently being contested in good faith by appropriate
proceedings and no material part of the property or assets of the Borrower, any
Restricted Subsidiaries or any Non-Recourse Pledgors is subject to any pending
levy or execution, and (ii) the Borrower, the Restricted Subsidiaries or the
Non-Recourse Pledgors, as and to the extent required in accordance with GAAP,
shall have set aside on their books reserves (segregated to the extent required
by GAAP) deemed by them to be adequate with respect thereto.

6.16Compliance with Agreements.  The Borrower will, and will cause each of its
Restricted Subsidiaries and Non-Recourse Pledgors to, observe, perform or comply
with any agreement with any Person or any term or condition of any instrument,
if such agreement or instrument is materially significant to the Borrower, such
Restricted Subsidiaries and such Non-Recourse Pledgors on a consolidated basis
or materially significant to any such Person, unless any such failure to so
observe, perform or comply is remedied within the applicable period of grace (if
any) provided in such agreement or instrument or unless such failure to so
observe, perform or comply would not reasonably be expected to have a Material
Adverse Effect.

6.17Payment of Obligations.  The Borrower will, and will cause each of its
Restricted Subsidiaries and Non-Recourse Pledgors to, pay and discharge as the
same become

77

 

 

--------------------------------------------------------------------------------

 

due and payable, all its material obligations and liabilities, including (a) all
material lawful claims which, if unpaid, would by law become a Lien upon its
property and (b) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; provided, however, no such payment shall be required if (i)
the amount, applicability or validity thereof is currently being contested in
good faith by appropriate proceedings and no material part of the property or
assets of the Borrower, any Restricted Subsidiaries or any Non-Recourse Pledgors
is subject to any pending levy or execution, and (ii) the Borrower, the
Restricted Subsidiaries or the Non-Recourse Pledgors, as and to the extent
required in accordance with GAAP, shall have set aside on their books reserves
(segregated to the extent required by GAAP) deemed by them to be adequate with
respect thereto.

6.18Post-Closing Covenants.

(a)Subject to the Intercreditor Agreement, no later than thirty (30) days
following the Closing Date (or such later date as the Required Lenders may agree
to in their sole discretion), with respect to any deposit account, securities
account or commodity account of the Borrower or any Restricted Subsidiary other
than any Excluded Deposit Accounts (Accounts (as defined in the Security
Agreement), within thirty (30) days following the Closing Date, the Borrower
will, or will cause the applicable Restricted Subsidiary to, either (i) close
such account, provide evidence of such closure satisfactory to the
Administrative Agent, and transfer the remaining balance of such account, if
any, to an account subject to a Deposit Account Control Agreement, Securities
Account Control Agreement or Commodity Account Control Agreement, as applicable,
or (ii) provide to the Administrative Agent a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement, as
applicable, for such account in accordance with Section 4.14 of the Security
Agreement.

(b)No later than thirty (30) days following the Closing Date (or such later date
as the Required Lenders may agree to in their sole discretion), the Borrower
will deliver to the Administrative Agent an executed signature page to the
Security Agreement, for the sole purpose of Article XI thereof, from each
Restricted Subsidiary that is not a Subsidiary Guarantor to the extent not
previously delivered; provided that such signature pages shall not be required
for the following Restricted Subsidiaries: (i) Tetra-Medit Oil Services (Libya)
Company, (ii) TETRA Yemen for Oilfield Services Co., Ltd., (iii) TETRA
Technologies de Venezuela, S.A., (iv) TETRA Technologies Nigeria Limited, (v)
TETRA International Holdings, B.V., (vi) TETRA Netherlands, B.V. and (vii)
T-International Holdings C.V.

Article VII
NEGATIVE COVENANTS

7.01Interest Coverage Ratio.  The Borrower shall not permit the Interest
Coverage Ratio at the end of any of its fiscal quarters, commencing with the
fiscal quarter ending on September 30, 2018, to be less than 1.0 to 1.0.

7.02Indebtedness.

78

 

 

--------------------------------------------------------------------------------

 

The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit to exist any
Indebtedness, except:

(a)the incurrence by the Borrower and the Subsidiary Guarantors of Indebtedness
under the Loan Documents;

(b)Indebtedness incurred under the ABL Facility and any Guaranty thereof
(subject to the terms of the Term/ABL Intercreditor Agreement) (i) with
aggregate outstanding lending commitments not to exceed $110,000,000, (ii) with
a non-default interest rate not exceeding (x) in the case of “Eurodollar Loans”
(as defined in the ABL Credit Agreement) or their equivalent, the “Adjusted LIBO
Rate” (as defined in the ABL Credit Agreement) plus 3.50% at any time and (y) in
the case of “ABR Loans” (as defined in the ABL Credit Agreement) or their
equivalent, the “Alternate Base Rate” (as defined in the ABL Credit Agreement)
plus 2.50% at any time, (iii) secured by the Collateral, subject to the terms of
the Term/ABL Intercreditor Agreement, and (iv) with a maturity date no earlier
than two (2) years prior to the Scheduled Maturity Date;

(c)Indebtedness existing on the date hereof and set forth in Schedule 5.14;

(d)Indebtedness between the Borrower and any Restricted Subsidiary or between
Restricted Subsidiaries, to the extent not prohibited by Section 7.10;

(e)any Guaranty by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary or any Guaranty by the Borrower of any
Indebtedness of any Restricted Subsidiary, all subject to Section 7.10;

(f)purchase money Indebtedness and Indebtedness under any Capital Lease in an
aggregate amount not exceeding, at any one time outstanding, the greater of
(i) $20,000,000 or (ii) seven-and-a-half percent (7.5%) of EBITDA of the
Borrower, determined on a consolidated basis, for the twelve (12) month period
ending on the last day of the most recently ended fiscal quarter of the Borrower
for which financial statements are available; provided that, after giving effect
to the incurrence of such Indebtedness on a Pro Forma Basis, on the date such
debt is incurred and all related transactions are consummated, the Leverage
Ratio calculated on a Pro Forma Basis shall be less than 3.25:1.00;

(g)Indebtedness associated with workers’ compensation claims, performance, bid,
surety or similar bonds or surety obligations required by governmental
requirements or third parties in connection with the operation of the businesses
of the Borrower and the Restricted Subsidiaries;

(h)Indebtedness assumed or acquired in connection with any Acquisition permitted
under Section 7.03(b), if such Indebtedness was not incurred in contemplation of
such Acquisition subject to Section 7.02(m), provided such Indebtedness excludes
Indebtedness for borrowed money other than purchase money Indebtedness and
Indebtedness under Capital Leases; provided, further, that such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition;

(i)Indebtedness secured by Liens permitted pursuant to Section 7.04(o);  

79

 

 

--------------------------------------------------------------------------------

 

(j)endorsements of negotiable instruments for collection in the ordinary course
of business;

(k)accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of property or services, from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided that the Borrower shall not, and shall not
permit any Restricted Subsidiary to, permit the aggregate amount of Indebtedness
incurred under this clause (k) pursuant to any Affiliate Transaction permitted
under Section 7.10 to exceed $10,000,000 at any one time outstanding;

(l)Indebtedness under Capital Leases incurred by the Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 7.16;

(m)unsecured Indebtedness of any Loan Party pursuant to Hedging Contracts
permitted by Section 7.17;

(n)Permitted Refinancing Indebtedness with respect to any Indebtedness permitted
under clauses (a), (b), (c), (f), (h), (i) and (l) of this Section 7.02; and

(o)unsecured Indebtedness and Subordinated Debt of the Borrower, any Restricted
Subsidiary or any Non-Recourse Pledgors; provided that, after giving effect to
the incurrence of such Indebtedness on a Pro Forma Basis, together with all
other outstanding Funded Indebtedness permitted to be incurred under this
Section 7.02, on the date such debt is incurred and all related transactions,
the Leverage Ratio calculated on a Pro Forma Basis shall be less than or equal
to 3.25:1.00.

7.03Capital Expenditures and Acquisitions.

(a)If, after giving effect thereto, the Leverage Ratio on a Pro Forma Basis
would be greater than 3.00 to 1.00, then the Borrower will not, and will not
permit any Restricted Subsidiary to, in any fiscal year of the Borrower permit
the aggregate amount of all Capital Expenditures to exceed $50,000,000 (or its
equivalent in other currencies as of the date of each relevant
transaction).  If, after giving effect thereto, the Leverage Ratio on a Pro
Forma Basis would be greater than 2.50 to 1.00 but less than 3.00 to 1.00, then
the Borrower will not, and will not permit any Restricted Subsidiary to, in any
fiscal year of the Borrower permit the aggregate amount of all Capital
Expenditures to exceed $75,000,000 (or its equivalent in other currencies as of
the date of each relevant transaction).  

(b)If, after giving effect thereto, the Leverage Ratio on a Pro Forma Basis
would be greater than 3.00 to 1.00, then the Borrower will not, and will not
permit any Restricted Subsidiary to, in any fiscal year of the Borrower permit
the aggregate amount of all Acquisitions (excluding Acquisitions funded with the
proceeds of equity contributions made to the Borrower for the purposes of
payment of the consideration payable in connection with such Acquisition) to
exceed $25,000,000 (or its equivalent in other currencies as of the date of each
relevant transaction).  If, after giving effect thereto, the Leverage Ratio on a
Pro Forma Basis would be

80

 

 

--------------------------------------------------------------------------------

 

greater than 2.50 to 1.00 but less than 3.00 to 1.00, then the Borrower will
not, and will not permit any Restricted Subsidiary to, in any fiscal year of the
Borrower permit the aggregate amount of all Acquisitions (excluding Acquisitions
funded with the proceeds of equity contributions made to the Borrower for the
purposes of payment of the consideration payable in connection with such
Acquisition) to exceed $50,000,000 (or its equivalent in other currencies as of
the date of each relevant transaction).  

(c)Subject to the foregoing provisions of this Section 7.03, the Borrower and
the Restricted Subsidiaries may at any time make any Acquisition or Capital
Expenditure.

7.04Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, permit
to exist, create, assume or incur, directly or indirectly (which shall include,
without limitation, any Lien on the Equity Interests of an Unrestricted
Subsidiary directly owned by the Borrower or such Restricted Subsidiary), any
Lien, on its properties or assets, whether now owned or hereafter acquired,
except:

(a)Liens created under the ABL Loan Documents which shall be subject to the
terms of the Term/ABL Intercreditor Agreement;

(b)Liens for Taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 6.07 and for which
adequate reserves have been maintained in accordance with GAAP;

(c)Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not overdue by more than 30 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(d)Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;

(e)any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;

(f)Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory or regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;

(g)Liens incidental to the conduct of business or the ownership of properties
and assets (whether arising by contract or by operation of law) incurred in the
ordinary course of business and not in connection with the borrowing of money
and that do not, in the aggregate, materially impair the use of such property in
the operation of the business of the Borrower and

81

 

 

--------------------------------------------------------------------------------

 

its Restricted Subsidiaries taken as a whole or the value of such property for
the purposes of such business;

(h)encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way, minor survey exceptions and other rights and
restrictions of record on the use of real property and defects in title arising
or incurred in the ordinary course of business, which, individually and in the
aggregate, do not materially impair the use of such property or assets subject
thereto in the business of the Borrower and its Restricted Subsidiaries taken as
a whole;

(i)Liens resulting from extensions, renewals or replacements (so long as the
same are permitted under this Agreement) of Liens permitted by paragraph (a),
provided that (i) there is no increase in the principal amount or decrease in
maturity of the Indebtedness secured thereby at the time of such extension,
renewal or replacement other than as permitted under Section 7.02(b), and
(ii) any new Lien attaches only to the same property theretofore subject to such
earlier Lien;

(j)Liens (i) existing on property at the time of its acquisition by the Borrower
or a Restricted Subsidiary and not created in contemplation thereof, regardless
of whether the Indebtedness secured by such Lien is assumed by the Borrower or a
Subsidiary or (ii) existing on property of a Person at the time such Person is
merged or consolidated with, or becomes a Restricted Subsidiary of, or
substantially all of its assets are acquired by, the Borrower or a Restricted
Subsidiary and not created in contemplation thereof; provided that, in the case
of each of clauses (i) and (ii), such Liens do not extend to additional property
of the Borrower or any Restricted Subsidiary and that the aggregate principal
amount of Indebtedness secured by each such Lien does not exceed the fair market
value of the property subject thereto;

(k)Liens arising out of Sale and Leaseback Transactions permitted by Section
7.16;

(l) [Reserved];

(m)Liens created under the Collateral Documents;

(n)Liens imposed by laws, such as carriers’, warehousemen’s, landlord’s,
operators’, vendors’, suppliers’, workers’, materialmen’s, construction,
carriers’, repairmen’s, mechanics’ or other like Liens, in each case, incurred
in the ordinary course of business or incident to the exploration, development,
operation and maintenance of oil and gas properties each of which is in respect
of obligations that are not overdue by more than 30 days or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(o)Liens on pipelines or pipeline facilities that arise by operation of law;

(p)[Reserved];

(q)[Reserved];

(r)contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases,

82

 

 

--------------------------------------------------------------------------------

 

farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the Related Businesses and are for claims which are
not overdue by more than 30 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, if any such Lien referred to in this clause does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or any Restricted Subsidiary or
materially impair the value of such property subject thereto;

(s)[Reserved];

(t)Liens created pursuant to Capital Leases or purchase money Indebtedness
permitted pursuant to Section 7.02(f), if such Liens are only in respect of
property or assets subject to, and secured only by, the respective Capital
Leases or purchase money Indebtedness; and

(u)Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness within one year of
maturity thereof.

The Borrower will not, and will not permit any Restricted Subsidiary or
Non-Recourse Pledgor to, permit to exist, create, assume or incur, directly or
indirectly, any Lien for borrowed money or any consensual Liens of any type on
the Compressco Units owned by the Borrower, such Restricted Subsidiary or such
Non-Recourse Pledgor other than as contemplated under this Agreement and the
Collateral Documents.

7.05Fundamental Changes.  The Borrower will not, and will not permit any
Restricted Subsidiary nor any Non-Recourse Pledgor to, consolidate with or merge
with any other Person or convey, transfer, sell or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person except that:

(a)the Borrower may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:

(i)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Borrower as an entirety, as the case may
be, is a solvent corporation or limited liability company organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia), and, if the Borrower is not such corporation or limited liability
company, such entity (y) shall have executed and delivered to the Administrative
Agent its assumption of the due and punctual performance and observance of each
covenant and condition of the Loan Documents and (z) shall have caused to be
delivered to the Administrative Agent an opinion of

83

 

 

--------------------------------------------------------------------------------

 

independent counsel reasonably satisfactory to the Required Lenders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof
(provided that if the Borrower effects a reorganization pursuant to
Section 251(g) of the Delaware General Corporation Law, whereby, among other
things, the Equity Interests issued by it become owned by a holding company, no
such opinion shall be required); and

(ii)immediately before and after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

(b)Any Restricted Subsidiary or Non-Recourse Pledgor may (x) merge into the
Borrower (provided that the Borrower is the surviving entity) or sell, transfer
or lease all or any part of its assets to the Borrower or a Restricted
Subsidiary or (y) merge into or sell, transfer or lease all or any part of its
assets to a Restricted Subsidiary, or (z) merge or consolidate with, or sell,
transfer or lease all or substantially all of its assets to, any Person in a
transaction that is permitted by Section 7.06 or, as a result of which, such
Person becomes a Restricted Subsidiary; provided, in each instance set forth in
clauses (x) through (z) that, immediately before and after giving effect
thereto, there shall exist no Default or Event of Default and further provided
that (i) a Subsidiary Guarantor may not merge into, or sell all or substantially
all of its assets to, (A) a Restricted Subsidiary that is not a Subsidiary
Guarantor or (B) to a Person that becomes a Restricted Subsidiary, unless,
concurrently therewith such Restricted Subsidiary becomes a party to the
Subsidiary Guaranty and the Security Agreement and the Borrower delivers to the
Administrative Agent the documents required by Sections 6.09(a)(i) through (iii)
in respect of such Restricted Subsidiary and (ii) a Non-Recourse Pledgor may not
merge into, or sell all or substantially all of its assets to, (A) a Restricted
Subsidiary that is not a Non-Recourse Pledgor or a Subsidiary Guarantor or (B)
to a Person that becomes a Restricted Subsidiary, unless, concurrently therewith
such Restricted Subsidiary becomes a party to the Security Agreement and the
Borrower delivers to the Administrative Agent the documents required by Sections
6.09(b)(i) and (ii) in respect of such Restricted Subsidiary.

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Borrower shall have the effect of releasing the Borrower or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 7.05 from its liability under the Loan Documents.

7.06Dispositions.  Except as permitted by Section 7.05, the Borrower will not,
and will not permit any Restricted Subsidiary and, solely with respect to clause
(d) of this Section 7.06, any Non-Recourse Pledgor to, consummate any
Disposition, in one or a series of transactions, to any Person, other than:

(a)Dispositions in the ordinary course of business;

(b)Dispositions by the Borrower to a Restricted Subsidiary or by a Restricted
Subsidiary to the Borrower or a Restricted Subsidiary;

(c)Dispositions of obsolete, worn out or surplus equipment in an aggregate
amount not to exceed $1,000,000 in any fiscal year;

84

 

 

--------------------------------------------------------------------------------

 

(d)Dispositions not otherwise permitted by Section 7.06(a), Section 7.06(b) or
Section 7.06(c); provided that (i) no Default or Event of Default exists or
would result therefrom, (ii)  at least 75% of the total consideration for any
such Disposition shall be received by the Borrower and its Restricted
Subsidiaries or applicable Non-Recourse Pledgor in the form of cash and Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than non-consensual Liens permitted by Section 7.04); (iii) the fair
market value of the assets subject to such Disposition (or series of related
Dispositions) does not to exceed $50,000,000 in any fiscal year of the Borrower;
and (iv) the requirements of Section 2.04(b)(ii), to the extent applicable, are
complied with in connection with any such Disposition;

(e)Sale and Leaseback Transactions permitted by Section 7.16;  or

(f)Any prepayment of Committed Loans pursuant to the foregoing provisions of
this Section 7.06 shall be in accordance with Section 2.04(b)(ii), as
applicable;

provided that any Dispositions permitted under clauses (a) or (c) above shall be
made for (i) fair value and (ii) at least seventy-five percent (75%) cash
consideration.

7.07Burdensome Agreements.  The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Contractual Obligation (other than this
Agreement,  any other Loan Document or the ABL Credit Agreement or any other ABL
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Restricted Subsidiary or to
otherwise transfer property to the Borrower or any Restricted Subsidiary, (ii)
of any Restricted Subsidiary to Guaranty the Obligations of the Borrower or
(iii) of the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person in favor of the Administrative
Agent and the Lenders securing the Obligations; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person. The foregoing shall not prevent (i) restrictions on the transfer of
Equity Interests not pledged as Collateral in Unrestricted Subsidiaries, (ii)
customary non-assignment provisions in leases and other agreements entered into
in the ordinary course of business, (iii) any restriction with respect to assets
imposed pursuant to any agreement otherwise permitted hereunder entered into for
the Disposition of such assets prior to the closing of such Disposition and (iv)
restrictions on the transfer or pledge of interests in any personal property
constituting Excluded Assets.

7.08Designation of Restricted and Unrestricted Subsidiaries.

(a)Unless designated as an Unrestricted Subsidiary in accordance with Section
7.08(b), any Person (other than Compressco, any other Unrestricted Subsidiary
existing on the Closing Date or any future subsidiaries of any of the foregoing
Unrestricted Subsidiaries) that becomes a Subsidiary of the Company or any of
its Restricted Subsidiaries shall be classified as a Restricted Subsidiary.

85

 

 

--------------------------------------------------------------------------------

 

(b)The Borrower may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary by notice
in writing given to the Administrative Agent; provided that,

(i)the Borrower may not designate a Restricted Subsidiary as an Unrestricted
Subsidiary unless:  (A) such Restricted Subsidiary does not own, directly or
indirectly, any Indebtedness or Capital Stock of the Borrower or any other
Restricted Subsidiary and (B) immediately before and after such designation no
Default or Event of Default shall have occurred and be continuing or would exist
after giving effect to such designation;

(ii)the Borrower may not designate a Subsidiary Guarantor as an Unrestricted
Subsidiary;

(iii)after giving effect to such designation on a Pro Forma Basis, on the date
of such designation, the Leverage Ratio shall be less than 3.25:1.00;

(iv)no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated an Unrestricted Subsidiary;

(v)no Subsidiary may be designated as an Unrestricted Subsidiary if such
Subsidiary, or any of its Subsidiaries, has incurred, created, assumed,
guaranteed or become liable for any Indebtedness pursuant to which any holder
thereof has recourse to any of the assets of the Borrower or any Restricted
Subsidiary as security for such Indebtedness, and no Unrestricted Subsidiary
may, at any time, incur, create, assume or be liable for any Indebtedness
pursuant to which any holder thereof has recourse to any of the assets of the
Borrower or any Restricted Subsidiary as security for such Indebtedness;

(vi)such designation does not violate the ABL Facility;

(vii)the Borrower shall deliver to the Administrative Agent prior to such
designation a certificate of a Responsible Officer of the Borrower, together
with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating compliance with the foregoing clauses (i)
through (vi) of this Section 7.08 and, if applicable, certifying that such
Subsidiary meets the requirements of an “Unrestricted Subsidiary”;

(viii)no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” under the ABL Facility,
any indenture or other agreement or instrument evidencing, governing the rights
of the holders of or otherwise relating to any Material Indebtedness of the
Borrower or any other Subsidiary;

(ix)notwithstanding Section 7.04(h), if an Unrestricted Subsidiary is designated
as a Restricted Subsidiary, all outstanding Indebtedness and Liens of such
Subsidiary shall be deemed to have been incurred as of the date of such
designation; and

86

 

 

--------------------------------------------------------------------------------

 

(x)if a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 7.11 or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower, provided that designation will only
be permitted if the Investment would be permitted at the time pursuant to
Section 7.11 and if the Restricted Subsidiary otherwise meets the definition of
an Unrestricted Subsidiary.

7.09Nature of Business.

The Borrower will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the general nature of the business in which the
Borrower and its  Restricted Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Borrower and its Subsidiaries, taken as a whole, are engaged on the
Closing Date.

7.10Transactions with Affiliates.

(a)The Borrower will not and will not permit any Restricted Subsidiary to enter
into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or a Restricted Subsidiary) (an “Affiliate
Transaction”), unless:

(i)the Affiliate Transaction is entered into in the ordinary course of the
Borrower’s or such Restricted Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Restricted Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate;

(ii)with respect to any Affiliate Transaction involving aggregate consideration
in excess of $25,000,000, the Borrower delivers to the Administrative Agent a
resolution of the Board of Directors of the Borrower set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with clause (i)
of this Section 7.10(a) and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the Board of Directors of the
Borrower;

(iii)with respect to any Affiliate Transaction involving aggregate consideration
in excess of $50,000,000, the Borrower delivers to the Administrative Agent an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing; and

(iv)no Default or Event of Default has occurred and is continuing.

(b)The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 7.10(a) hereof:

87

 

 

--------------------------------------------------------------------------------

 

(i)any transaction or series of related transactions involving aggregate
consideration of less than $1,000,000;

(ii)any employment, consulting or similar agreement or arrangement, stock option
or stock ownership plan, employee benefit plan, equity award, equity option,
equity appreciation agreement or plan, officer or director indemnification
agreement, restricted stock agreement, severance agreement or other compensation
plan or arrangement entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business and payments, awards, grants or issuances of
securities pursuant thereto;

(iii)transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely because the Borrower owns, directly or
indirectly through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(iv)payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of, and compensation paid to,
and indemnity, insurance or other benefits provided on behalf of, officers,
directors, employees or consultants of the Borrower or any of its Restricted
Subsidiaries, including, but not limited to, advancement of out-of-pocket
expenses and provisions of officers’ and directors’ liability insurance;

(v)payment of loans or advances to employees not to exceed $2,500,000 in the
aggregate at any one time outstanding;

(vi)any issuance of Equity Interests (other than Disqualified Stock) to, or
receipt of a capital contribution from, Affiliates of the Borrower;

(vii)transactions between the Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower and such director is the sole cause for
such Person to be deemed an Affiliate of the Borrower or any Restricted
Subsidiary; provided, however, that such director abstains from voting as a
director of the Borrower or such direct or indirect parent company of the
Borrower, as the case may be, on any matter involving such other Person;

(viii)the performance of obligations of the Borrower or any of its Restricted
Subsidiaries under the terms of any of the agreements set forth on Schedule
7.10, as such agreements may be amended, modified or supplemented from time to
time as long as such amendment, modification or supplement is not materially
less advantageous to the Borrower or its Restricted Subsidiaries, taken as a
whole, than the agreement so amended, modified or supplemented; and

(ix)Restricted Payments that do not violate Section 7.11 or any Permitted
Investments.

(c)In connection with any (x) transaction with an Unrestricted Subsidiary
permitted under clause (b) above or (y) Affiliate Transaction with an
Unrestricted Subsidiary otherwise permitted under this Section 7.10, the
Borrower will not, and will not permit any Restricted

88

 

 

--------------------------------------------------------------------------------

 

Subsidiary to, permit the aggregate amount of accounts payable and accrued
expenses, liabilities or other obligations to pay the deferred purchase price of
property or services provided by the Borrower or such Restricted Subsidiary to
such Unrestricted Subsidiary to exceed $10,000,000 at any one time outstanding.

7.11Restricted Payments.

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i)declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) to the direct or indirect holders of the Borrower’s or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of the Borrower and other than dividends or distributions payable to the
Borrower or any Restricted Subsidiary);

(ii)purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower;

(iii)make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Debt (other than any
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries and the purchase, repurchase or other acquisition of
Subordinated Debt purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase or other acquisition), except a
payment of interest or principal at the stated maturity thereof; or

(iv)make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”).

(b)The provisions of Section 7.11(a) will not prohibit:

(i)the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Agreement;

(ii)so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the making of any Restricted Payment in exchange for,
or

89

 

 

--------------------------------------------------------------------------------

 

out of the net cash proceeds from the substantially concurrent (A) contribution
(other than from a Subsidiary of the Borrower) to the equity capital of the
Borrower or (B) sale (other than to a Subsidiary of the Borrower) of Equity
Interests of the Borrower (other than Disqualified Stock);

(iii)the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Debt (including the payment of any required premium
and any fees and expenses incurred in connection with such repurchase,
redemption, defeasance or other acquisition or retirement) with the net cash
proceeds from a substantially concurrent incurrence of, or in exchange for,
Permitted Refinancing Indebtedness;

(iv)the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary to the
holders of Equity Interests (other than Disqualified Stock) of such Restricted
Subsidiary; provided that such dividend or similar distribution is paid to all
holders of such Equity Interests on a pro rata basis based on their respective
holdings of such Equity Interests;

(v)so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the defeasance, repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower or
any Restricted Subsidiary held by any of the current or former directors or
employees of the Borrower or of any Restricted Subsidiary; provided, however,
that the aggregate price paid for all such defeased, repurchased, redeemed,
acquired or retired Equity Interests may not exceed $2,500,000 in any fiscal
year, with any portion of such $2,500,000 amount that is unused in any fiscal
year to be carried forward to the immediately succeeding twelve month period
(but not to any twelve month period thereafter) and added to such amount, plus,
to the extent not previously applied or included (A) the cash proceeds received
by the Borrower or any of its Restricted Subsidiaries from sales of Equity
Interests of the Borrower to employees or directors of the Borrower or its
Affiliates that occur after the Closing Date and (B) the cash proceeds of key
man life insurance policies received by the Borrower or any of its Restricted
Subsidiaries after the Closing Date;

(vi)the purchase, repurchase, redemption or other acquisition or retirement for
value of Equity Interests deemed to occur upon the exercise of options,
warrants, incentives, rights to acquire Equity Interests or other convertible
securities if such Equity Interests represent a portion of the exercise or
exchange price thereof, and any purchase, repurchase, redemption or other
acquisition or retirement for value of Equity Interests made in lieu of
withholding taxes in connection with any exercise, exchange or vesting of any
restricted stock, options, warrants, incentives or rights to acquire Equity
Interests;

(vii)payments of cash, dividends, distributions, advances or other Restricted
Payments, in each case, made in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible or exchangeable for Equity Interests or in connection with the
payment of a dividend or distribution to the holders of Equity Interests of the
Borrower in the form of Equity Interests (other than Disqualified Stock) of the
Borrower;

90

 

 

--------------------------------------------------------------------------------

 

(viii)so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, the purchase, redemption or other acquisition or
retirement for value of Equity Interests of the Borrower or any Restricted
Subsidiary representing fractional units of such Equity Interests in connection
with a merger or consolidation involving the Borrower or such Restricted
Subsidiary or any other transaction permitted by this Agreement;

(ix)in connection with an acquisition by the Borrower or any of its Restricted
Subsidiaries, the return to the Borrower or any of its Restricted Subsidiaries
of Equity Interests of the Borrower or its Restricted Subsidiaries constituting
a portion of the purchase consideration in settlement of indemnification claims
or purchase price adjustments;

(x)[Reserved.]

(xi)payments or distributions to dissenting stockholders pursuant to applicable
law in connection with a merger, consolidation or transfer of all or
substantially all of the assets of the Borrower that complies with Section 7.05;
and

(xii)so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, other Restricted Payments since the Closing Date, in
the following amounts (reduced by any outstanding Permitted Investments made
pursuant to clause (s) of the definition of Permitted Investments): (A) an
aggregate amount not to exceed $12,500,000 (reduced by any Restricted Payments
made pursuant to clauses (xii)(B) and (xii)(C) of this Section 7.11(b)); (B) an
aggregate amount not to exceed $25,000,000 (reduced by any Restricted Payments
made pursuant to clauses (xii)(A) and (xii)(C) of this Section 7.11(b)) if at
the time of such Restricted Payment and immediately thereafter, the Leverage
Ratio for the fiscal quarter immediately preceding such Restricted Payment is
equal to or exceeds 2.00 to 1.00 and is less than 2.50 to 1.00 and (C) an
aggregate amount not to exceed $50,000,000 (reduced by any Restricted Payments
made pursuant to clauses (xii)(A) and (xii)(B) of this Section 7.11(b)) if at
the time of such Restricted Payment and immediately thereafter, the Leverage
Ratio for the fiscal quarter immediately preceding such Restricted Payment is
less than 2.00 to 1.00, in the case of each of clauses (A), (B) and (C) above,
with such ratios calculated on a Pro Forma Basis with respect to the
consummation of such Restricted Payment as if it had occurred at the beginning
of the applicable four-quarter period used for calculation of such ratios;
provided that, for the avoidance of doubt, the aggregate amount of all
Restricted Payments made pursuant to this clause (xii) shall not exceed
$50,000,000.

(c)The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary of the Borrower, as the case may be, pursuant to such
Restricted Payment, except that the Fair Market Value of any non-cash dividend
or distribution paid within 60 days after the date of its declaration shall be
determined as of such date of declaration.  The Fair Market Value of any
Restricted Investment, assets or securities that are required to be valued by
this Section 7.11 will be determined in accordance with the definition of that
term.  For purposes of determining compliance with this Section 7.11,

91

 

 

--------------------------------------------------------------------------------

 

in the event that a Restricted Payment meets the criteria of more than one of
the categories of Restricted Payments described in clauses (i) through (xii) of
Section 7.11(b), the Borrower will be permitted to classify such Restricted
Payment (or portion thereof) on the date made in any manner that complies with
this Section 7.11.  

7.12Terrorism Sanctions Regulations.

(a)The Borrower will not, and will not permit any Controlled Entity to,
(i) become (including by virtue of being owned or controlled by a Sanctioned
Person), own or control a Sanctioned Person or any Person that is the target of
Sanctions, (ii) directly or indirectly to have any investment in or engage in
any dealing or transaction (including, without limitation, any investment,
dealing or transaction involving the proceeds of the Committed Loans) with any
Person if such investment, dealing or transaction (A) would cause any Lender to
be in violation of  any law or regulation applicable to such Lender, or (B) is
prohibited by or subject to any Anti-Corruption Laws or Sanctions or (iii) to
engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any Lender to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to
Sanctions.

(b)The Borrower will not request any Committed Loans hereunder, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Committed Loans made hereunder (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws in any
material respect, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

7.13Use of Proceeds.  The Borrower will not, and will not permit any Restricted
Subsidiary nor any Non-Recourse Pledgor to, use the proceeds of any Committed
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.  The proceeds of any Committed Borrowing will not be
used for any purpose other than (a) the repayment of the 2022 Senior Secured
Notes and amounts outstanding under the Existing Credit Agreement, (b) in the
case of any Committed Loans made by the Lenders after the Closing Date, to
finance Acquisitions permitted under Section 7.03(b) (provided that (i) the
conditions precedent set forth in Sections 4.02(a) and 4.02(b) have been
satisfied, after giving effect to such Acquisition; (ii) the Borrower shall have
provided the Administrative Agent notice at least 10 days prior to the date such
Acquisition is to be consummated; and (iii) on the date such Acquisition and all
related transactions are consummated, the Leverage Ratio calculated on a Pro
Forma Basis shall be less than 2.75:1.00) and (c) the payment of transaction
fees and expenses associated therewith.  None of such proceeds will be used in
violation of applicable Law.    

7.14Amendments to Material Documents.  The Borrower will not, and will not
permit any Restricted Subsidiary nor any Non-Recourse Pledgor to, enter into or
permit any modification or amendment of, or waive any material right or
obligation of any Person under (a)

92

 

 

--------------------------------------------------------------------------------

 

any agreement related to any Subordinated Debt to the extent any such
modification, amendment or waiver would be materially adverse to the Lenders,
(b) any of the ABL Loan Documents, except as permitted by the Intercreditor
Agreement, (c) the Omnibus Agreement or (d) its Organization Documents in any
manner materially adverse to the Lenders.

7.15Accounting.  The Borrower will not, and will not permit any Restricted
Subsidiary nor any Non-Recourse Pledgor to, change its fiscal year or make any
change (a) in accounting treatment or material reporting practices, except as
required or permitted by GAAP and disclosed to the Administrative Agent, or (b)
in tax reporting treatment, except as required or permitted by law and disclosed
to the Administrative Agent.

7.16Sale and Leaseback Transactions.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Restricted Subsidiary that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital assets and in an
aggregate amount not to exceed $10,000,000 during any fiscal year.

7.17Hedging Contracts.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, enter into any Hedging Contract, except (a) Hedging Contract
entered into to hedge or mitigate risks to which Borrower or any Restricted
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Borrower or any Restricted Subsidiary), and (b) Hedging Contracts entered
into in order to effectively cap, collar or exchange interest rates (from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of
Borrower or any Restricted Subsidiary.

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)the Borrower defaults in the payment of any principal of, or premium on, if
any, any Committed Loan when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)the Borrower defaults in the payment of any interest or breakage amount, if
any, on any Committed Loan for more than five Business Days after the same
becomes due and payable; or

(c)the Borrower defaults in the performance of or compliance with any term
contained in Article VII; or

93

 

 

--------------------------------------------------------------------------------

 

(d)the Borrower defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 8.01) or in the Collateral Documents and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default or (ii) the Borrower receiving written notice
of such default from any Lender; or

(e)any representation or warranty made in writing by or on behalf of the
Borrower, any Subsidiary Guarantor or any Non-Recourse Pledgor or by any officer
of the Borrower, any Subsidiary Guarantor or any Non-Recourse Pledgor in this
Agreement or any other Loan Document or in any writing furnished in connection
with the transactions contemplated hereby proves to have been false or incorrect
in any material respect on the date as of which made; or

(f)(i) the Borrower or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or breakage amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount of at least $20,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Borrower or any
Restricted Subsidiary is in default in the performance of or compliance with any
term of any evidence of any Indebtedness in an aggregate outstanding principal
amount of at least $20,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared (or one
or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into Equity Interests), (x) the
Borrower or any Restricted Subsidiary has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $20,000,000,
or (y) one or more Persons have the right to require the Borrower or any
Restricted Subsidiary so to purchase or repay such Indebtedness; or

(g)the Borrower, any Restricted Subsidiary or any Non-Recourse Pledgor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it, of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or

(h)a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Borrower, any Restricted Subsidiary or any
Non-Recourse Pledgor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Borrower, any
Restricted Subsidiary or any Non-

94

 

 

--------------------------------------------------------------------------------

 

Recourse Pledgor, or any such petition shall be filed against the Borrower, any
Restricted Subsidiary or any Non-Recourse Pledgor and such petition shall not be
dismissed within 60 days; or

(i)a final judgment or judgments for the payment of money aggregating more than
$20,000,000 (net of insurance coverage, provided that the insurance carriers are
solvent, rated investment grade and have acknowledged in writing their
obligation so satisfy such judgments) are rendered against one or more of the
Borrower and any Restricted Subsidiaries, which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Borrower or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall be greater than $20,000,000, (iv) the Borrower or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Borrower or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Borrower
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Borrower or any Restricted Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k)except as otherwise permitted under Section 8.01(l) below, any of the Loan
Documents ceases to be in full force and effect for any reason, including by
reason of (A) it being declared to be null and void in whole or in material part
by a court or other governmental or regulatory authority having jurisdiction or
(B) the validity or enforceability thereof being contested by any of the
Borrower, any Subsidiary Guarantor or any Non-Recourse Pledgor or any of them
renouncing any of the same or denying that it has any or further liability under
any Loan Document to which it is a party; or

(l)(i) any security interest created by any Collateral Document ceases to be in
full force and effect (except as permitted by the terms of this Agreement or
such Collateral Document) with respect to Collateral having a Fair Market Value
in excess of $1,000,000, or an assertion by the Borrower, any Subsidiary
Guarantor or any Non-Recourse Pledgor that any Collateral having a Fair Market
Value in excess of $1,000,000 is not subject to a valid, perfected security
interest (except as permitted by the terms of this Agreement or any of the
Collateral Documents); or (ii) the repudiation by the Borrower, any Subsidiary
Guarantor or any Non-Recourse Pledgor of any of its or their material
obligations under any Collateral Document; or

95

 

 

--------------------------------------------------------------------------------

 

(m)the Borrower and the Restricted Subsidiaries that are party to the Security
Agreement and the Subsidiary Guaranty shall cease to own, in the aggregate,
assets having an aggregate book value equal to or greater than eighty-five
percent (85%) of the book value of all assets owned by the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP; or

(n)there occurs any Change of Control.

As used in Section 8.1(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

8.02Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Committed Loans to be
terminated, whereupon such commitments shall be terminated;

(b)declare the unpaid principal amount of all outstanding Committed Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents;

provided, however, that upon the occurrence of any event described in Sections
8.01(g) and (h) above, the obligation of each Lender to make Committed Loans
shall automatically terminate, and the unpaid principal amount of all
outstanding Committed Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Committed Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.14, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III),

96

 

 

--------------------------------------------------------------------------------

 

ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Article IX
ADMINISTRATIVE AGENT

9.01Appointment and Authority.

(a)Each Lender hereby irrevocably appoints Wilmington Trust, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.  Except as otherwise expressly provided in Section 9.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations, functions, responsibilities or duties arising under agency doctrine
of any applicable Law (and none shall be read into this Agreement). Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

97

 

 

--------------------------------------------------------------------------------

 

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender.

(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith,

98

 

 

--------------------------------------------------------------------------------

 

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(f)The Administrative Agent shall not be responsible for (i) the filing,
re-filing, recording, re-recording or continuing or any document, financing
statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times or (ii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral.  The actions described in the foregoing
clauses (i) and (ii) shall be the sole responsibility of the Borrower.  

(g)The Administrative Agent shall not be (i) required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as such Administrative Agent or (ii) required to take any enforcement action
against a Subsidiary Guarantor or any other obligor outside of the United
States.

(h)The delivery of any reports, information and documents to the Administrative
Agent that are not addressed to the Administrative Agent, the Lenders or the
Secured Parties is for informational purposes only and the Administrative
Agent’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s or any other obligor’s compliance with any of
its covenants or obligations hereunder.

9.04Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Committed Loan, that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Committed Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or

99

 

 

--------------------------------------------------------------------------------

 

through any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06Resignation of Administrative Agent.  (a)  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(a)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its

100

 

 

--------------------------------------------------------------------------------

 

duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08Right to Request and Act on Instructions.  The Administrative Agent may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Loan Documents
the Administrative Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, the Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement.  Without limiting the foregoing, no Person shall have any right
of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of the
Required Lenders (or such other applicable portion of the Lenders), the
Administrative Agent shall have no obligation to take any action if it believes,
in good faith, that such action would violate applicable law or exposes the
Administrative Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 10.04.  

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Committed Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Committed Loans and all other Obligations
that are owing and

101

 

 

--------------------------------------------------------------------------------

 

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.08 and 10.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations (as defined in the Collateral
Documents) pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles, provided, that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro

102

 

 

--------------------------------------------------------------------------------

 

rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders; and

(b)to release any guarantor from its obligations under the Subsidiary Guaranty
if such Person ceases to be a Domestic Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any guarantor from its
obligations under the Subsidiary Guaranty pursuant to this Section 9.10.

9.11Third Parties.  

(a)The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Committed Loans, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Committed Loans or the Commitments for
an amount less than the amount being paid for an interest in the Committed Loans
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

103

 

 

--------------------------------------------------------------------------------

 

Article X
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Committed Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d)change Section 2.12 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(e)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

and, provided further, that (i) [Reserved]; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iii) none of the
Expense and Reimbursement Letter or any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any

104

 

 

--------------------------------------------------------------------------------

 

Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

10.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing

105

 

 

--------------------------------------------------------------------------------

 

clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE DISCLOSURE DOCUMENTS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE DISCLOSURE DOCUMENTS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE DISCLOSURE DOCUMENTS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Disclosure Documents or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  

(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right,

106

 

 

--------------------------------------------------------------------------------

 

remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [Reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and, if appropriate or necessary, of special counsel and local counsel to
the Administrative Agent in each necessary jurisdiction retained by the
Administrative Agent), in connection with the arrangement of the credit
facilities provided for herein, the preparation, due diligence, negotiation,
execution, syndication, closing, delivery and administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any outside counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Committed Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Committed Loans.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold

107

 

 

--------------------------------------------------------------------------------

 

each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the reasonable fees, charges and disbursements
of any outside counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any
Committed Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials at, on, under or
emanating or from any property owned, leased or operated by the Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries incurred by such Indemnitee in connection
with this Agreement and the other Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (x) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee
(other than claims against the Administrative Agent acting in its capacity as an
agent or similar role under this Agreement or the other Loan Documents) for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (y) arise from any dispute solely between
and among Indemnitees to the extent such disputes do not arise from any act or
omission of the Borrower or any of its Subsidiaries or Affiliates (other than
claims against an Indemnitee acting in its capacity as an agent, arranger or
similar role under this Agreement or other Loan Documents).  This Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party thereof acting for the
Administrative Agent (or any such sub-agent) in connection with such
capacity.  If any indemnity furnished by the Lenders to the Administrative Agent
pursuant to this Section 10.04(c)

108

 

 

--------------------------------------------------------------------------------

 

for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity from the Lenders and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished by the
Lenders.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.11(e).  

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Committed Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages to the extent resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments, the repayment, satisfaction or discharge of all the
other Obligations, and the termination of this Agreement.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.

109

 

 

--------------------------------------------------------------------------------

 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Committed Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Committed Loans at the time owing to it  or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Committed
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Committed Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

110

 

 

--------------------------------------------------------------------------------

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Committed Loans or the
Commitment assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that such processing and recordation fee shall be waived with respect to GSO
Group and which may be further waived by the Administrative Agent, in its sole
discretion, in the case of any other assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Loan Parties or any of their respective Subsidiaries or Affiliates, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Committed Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund

111

 

 

--------------------------------------------------------------------------------

 

as appropriate) its full pro rata share of all Committed Loans in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Committed Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for` all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Committed Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

112

 

 

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and .stated interest) of each Participant’s interest
in the Committed Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto; provided further that any foreclosure by any such Lender or
such pledge or security interest shall be permitted hereunder notwithstanding
Section 10.06(b).

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information

113

 

 

--------------------------------------------------------------------------------

 

(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, funding sources, investors, potential
investors, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential to the same
extent required hereunder), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap, derivative
or credit insurance transaction relating to the Borrower and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section 10.07, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their its businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding the
foregoing, any Lender may disseminate general information describing this credit
facility, including the name of the Borrower and a general description of the
Borrower’s businesses, and a high level summary of terms of this credit
facility, and may use the Borrower’s logos, trademarks or product photographs in
marketing materials solely to prospective investors that are notified in writing
to keep such information confidential.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or its Subsidiaries, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any

114

 

 

--------------------------------------------------------------------------------

 

time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and its respective Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.  

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Committed Loans or,
if it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

115

 

 

--------------------------------------------------------------------------------

 

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Committed Borrowing, and shall continue in full
force and effect as long as any Committed Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.13Replacement of Lenders.  If (i) any Lender is a Defaulting Lender, (ii) in
connection with any consent to or approval of any proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or the consent of each Lender affected thereby, the consent of
the Required Lenders shall have been obtained but any Lender has not so
consented to or approved such proposed amendment, waiver, consent or release,
(iii) in connection with any consent to or approval of any proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of the Required Lenders, the consent of the Required Lenders shall have
been obtained but any Lender has not so consented to or approved such proposed
amendment, waiver, consent or release, or (iv) any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amounts
or indemnification to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Committed Loans, accrued interest thereon, accrued
fees and all other

116

 

 

--------------------------------------------------------------------------------

 

amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) plus, if a Lender is being replaced pursuant to
clause (ii) above, the amount that would be payable pursuant to Section 2.04(c);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN

117

 

 

--------------------------------------------------------------------------------

 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) each of the Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Loan Party is capable of evaluating,

118

 

 

--------------------------------------------------------------------------------

 

and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) the
Administrative Agent has no obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and the Administrative Agent has no obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

10.18PATRIOT Act.  Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

10.19Time of the Essence.  Time is of the essence of the Loan Documents.

119

 

 

--------------------------------------------------------------------------------

 

10.20Entire Agreement.  This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements among the parties.

10.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22Certain ERISA Matters

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Committed Loans or the Commitments,

(ii)the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions

120

 

 

--------------------------------------------------------------------------------

 

determined by in-house asset managers), is applicable so as to exempt from the
prohibitions of  ERISA Section 406 and Code Section 4975, such Lender’s entrance
into, participation in, administration of and performance of the Committed
Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Committed Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Committed Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Committed Loans, the Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or if such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and its Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative or its Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

10.23Intercreditor Agreement.  Each Lender hereunder (a) acknowledges that it
has received a copy of the Term/ABL Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Term/ABL Intercreditor Agreement, (c)
agrees that it will be bound by the provisions of the Term/ABL Intercreditor
Agreement as if it was a signatory thereto and (d) authorizes and instructs  the
Administrative Agent to enter into the Term/ABL Intercreditor Agreement
(including any and all amendments, amendments and restatements, modifications,
supplements and acknowledgements thereto permitted hereby from time to time to
the extent authorized by the Required Lenders) and by its acceptance of the
benefits of the Collateral Documents, hereby acknowledges and agrees to be bound
by all such provisions.  Notwithstanding anything herein to the contrary, each
Lender acknowledges that the Lien and security interest granted to the
Administrative Agent pursuant to the Collateral Documents and the exercise of
any right or remedy by the Administrative Agent thereunder, are subject to the
provisions of the Term/ABL Intercreditor Agreement.  In the event of a conflict
or any inconsistency between the terms of the Term/ABL Intercreditor Agreement
and the Collateral Documents, the terms of the Term/ABL Intercreditor Agreement
shall prevail.

121

 

 

--------------------------------------------------------------------------------

 

10.24Authorization to Execute other Loan Documents.  Each Lender authorizes the
Administrative Agent to enter into each of the Loan Documents (including,
without limitation, intercreditor agreements or subordination agreements
contemplated by the terms hereof (other than this Agreement) and to act on its
behalf and to take all actions contemplated by such Loan Documents and agrees
that it shall be bound by such Loan Documents as if a signatory
thereto.  Neither the Administrative Agent, nor its Related Parties, shall have
any liability or responsibility for the actions or omissions of any Secured
Party, or for any other Secured Party’s compliance with (or failure to comply
with) the terms, covenants and agreements set forth in this Agreement and each
of the Loan Documents.

[Signature pages follow]

 

122

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

TETRA TECHNOLOGIES, INC., as the Borrower

 

By:

/s/Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Vice President – Finance, Treasurer and Assistant Secretary

 




[Signature Page to TETRA Technologies, Inc. Credit Agreement]

--------------------------------------------------------------------------------

 

Wilmington trust, national association, as Administrative Agent

 

By:

/s/Alisha M. Clendaniel

Name:

Alisha M. Clendaniel

Title:

Assistant Vice President

 




[SIGNATURE PAGE TO TETRA TECHNOLOGIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

Blackstone holdings finance co llc, as a Lender

 

By: Blackstone Holdings I L.P.,

as Sole Member

 

By: Blackstone Holdings I/II GP, Inc.,

as General Partner

 

By:

/s/Matthew Skurbe

Name:

Matthew Skurbe

Title:

Managing Director & Treasurer

 

 

EMERALD DIRECT LENDING 1 LIMITED PARTNERSHIP,

as a Lender

 

By: GSO Capital Partners LP,

as investment manager

 

By:

/s/Marisa J. Beeney

Name:

Marisa J. Beeney

Title:

Authorized Signatory

 

 

GSO DIRECT LENDING FUNDING-D LP,

as a Lender

 

By: GSO Direct Lending Fund-D Associates LLC,

its General Partner

 

By:

/s/Marisa J. Beeney

Name:

Marisa J. Beeney

Title:

Authorized Signatory

 

 

 




[SIGNATURE PAGE TO TETRA TECHNOLOGIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

CPPIB Credit Investments III Inc.,

as a Lender

 

By:

/s/Andrew Edgell

Name:

Andrew Edgell

Title:

Authorized Signatory

 

By:

/s/Paul Shopiro

Name:

Paul Shopiro

Title:

Authorized Signatory

 

By:

/s/Sharon Li

Name:

Sharon Li

Title:

Authorized Signatory

 

 

 

[SIGNATURE PAGE TO TETRA TECHNOLOGIES, INC. CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

Lender

Initial TL (Par)

 DDTL (Par)

 Total

Applicable Percentage

GSO DIRECT LENDING FUND-D LP

$27,954,545.50

$10,482,954.50

$38,437,500.00

13.98%

EMERALD DIRECT LENDING 1 LIMITED PARTNERSHIP

$27,954,545.50

$10,482,954.50

$38,437,500.00

13.98%

BLACKSTONE HOLDINGS FINANCE CO LLC

$64,090,909.00

$24,034,091.00

$88,125,000.00

32.04%

CPPIB CREDIT INVESTMENTS III INC.

$80,000,000.00

$30,000,000.00

$110,000,000

40.0%

Total

$200,000,000

$75,000,000

$275,000,000

100.0%

 

 

 

 